         Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 1 of 93



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 LISA MCKERNAN, Derivatively on Behalf             Civil Action No.
 of Trevena, Inc.,

                         Plaintiff,

 v.

 MAXINE GOWEN, DAVID SOERGEL,                      VERIFIED SHAREHOLDER
 CARRIE L. BOURDOW, LEON O.                        DERIVATIVE COMPLAINT FOR
 MOULDER, JR., MICHAEL R.                          VIOLATIONS OF FEDERAL
 DOUGHERTY, JULIE H. MCHUGH, JAKE                  SECURITIES LAWS, BREACH OF
                                                   FIDUCIARY DUTY, WASTE OF
 R. NUNN, ANNE M. PHILLIPS, BARBARA
                                                   CORPORATE ASSETS, AND UNJUST
 YANNI, ADAM M. KOPPEL,                            ENRICHMENT
                         Defendants,

 and

 Trevena, Inc., a Delaware Corporation,            JURY DEMAND

                         Nominal Defendant.


       Plaintiff Lisa McKernan (“Plaintiff”), by her attorneys, submits this Verified Shareholder

Derivative Complaint for Violations of Federal Securities Laws, Breach of Fiduciary Duty,

Waste of Corporate Assets, and Unjust Enrichment, derivatively for the benefit of Nominal

Defendant Trevena, Inc. (“Trevena” or the “Company”). Plaintiff bases her allegations on

personal knowledge and, as to all other matters outside her personal knowledge, upon

information and belief based on the investigation of counsel, which includes without limitation:

(i) review and analysis of public filings with the United States Securities and Exchange

Commission (SEC); (ii) review and analysis of documents prepared by or for the Food and Drug

Administration (FDA); (iii) review and analysis of filings in state and/or federal court, including

pleadings in the related securities fraud class action, Tomaszewski v. Trevena, Inc., C.A. 2:18-cv-
             Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 2 of 93



04378-CMR (E.D. Pa.) filed October 10, 2018 (the “Securities Class Action”); and (iv) review

and analysis of press releases, news reports, analyst reports, industry reports, investor conference

call transcripts, and other information available in the public domain.

I.      INTRODUCTION

        1.       This is a shareholder derivative action brought on behalf of and for the benefit of

Trevena that seeks to redress wrongdoing by the Company’s board of directors (the “Board”) and

certain of its senior officers.

        2.       From at least May 2, 2016 and continuing through the present (the “Relevant

Time Period”), the Individual Defendants 1 breached their fiduciary duties owed to Trevena and

its shareholders and committed other violations of federal and state law by, inter alia, causing or

allowing the Company to issue materially false and misleading statements and omit material

information from its public filings and communications, the disclosure of which would have

made such statements not misleading.

        3.       Trevena is a clinical-stage biopharmaceutical company. Throughout the Relevant

Time Period, Trevena’s leading drug candidate was oliceridine, also known as OLINVO or

TRV-130, which the Company described as a “G protein-based ligand binding to the mu opioid

receptor for the intravenous treatment of acute moderate-to-severe postoperative pain.” The

Company promoted oliceridine as a potential replacement for morphine.

        4.       On March 29, 2016, Trevena attended an End-of-Phase 2 trial meeting with the

FDA about oliceridine, in order to discuss Trevena’s proposed Phase 3 studies. At the meeting,

the FDA staff privately advised Trevena that the FDA: (i) “did not agree with the proposed

dosing in the Phase 3 studies”; (ii) “did not agree with the proposed primary endpoint”; and (iii)
1
 “Individual Defendants” means all defendants named in this Complaint except for Nominal
Defendant Trevena.



                                                  2
            Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 3 of 93



“did not agree with the proposed non-inferiority (NI) margin for comparing morphine to

oliceridine.”

       5.       Nevertheless, on May 2, 2016, the Company publicly announced that it had

concluded a “Successful End-of-Phase 2 Meeting with FDA,” where the Company “reached

general agreement with the FDA on key elements of the Phase 3 program to support a New Drug

Application (NDA) for oliceridine (TRV130).”           Although Trevena’s President and Chief

Executive Officer (CEO) Maxine Gowen informed investors that Trevena was “very pleased

with the outcome” of the meeting, she omitted to disclose the material fact that the FDA

disagreed with Trevena’s proposals regarding key measures of the Phase 3 study.

       6.       Despite knowing of the FDA’s concerns and criticisms of Trevena’s proposed

Phase 3 studies, throughout the Relevant Time Period the Individual Defendants continued to

misrepresent and/or allowed Trevena to misrepresent what transpired at the March 29, 2016

meeting and failed to disclose material facts necessary to make the statements that were made

not misleading.

       7.       On November 7, 2017, Trevena issued a press release announcing that the

Company had recently submitted a New Drug Application (NDA) for oliceridine, the vehicle

through which drug sponsors formally propose that the FDA approve a new pharmaceutical for

sale and marketing in the United States. As before, it failed to disclose the material fact that the

FDA disagreed with key measures of Trevena’s Phase 3 studies.

       8.       On October 9, 2018, in advance of the Anesthetic and Analgesic Drug Products

Advisory Committee’s October 11, 2018 meeting to discuss the NDA for oliceridine, during

which the Advisory Committee would discuss the efficacy and safety data and benefit-risk

considerations of oliceridine, the Advisory Committee released to the public an FDA Briefing




                                                 3
            Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 4 of 93



Document. The FDA Briefing Document presented details of the FDA’s communications with

the Company regarding oliceridine at the end of 2015 and beginning of 2016. The FDA Briefing

Document contained information regarding undisclosed communications that Trevena had with

the FDA, including that the FDA disagreed with key measures of Trevena’s Phase 3 studies,

which revealed for the first time the false and misleading nature of the information Trevena was

disseminating to the public during the Relevant Time Period.

       9.       Investors and analysts were stunned by this development. Jefferies LLC Senior

Equity Research Analyst Biren Amin responded by downgrading Trevena stock from Buy to

Hold, while slashing his price target from $10 to just $1 per share.       He commented, “A

secondary objective of the studies was to demonstrate the superiority of oliceridine to morphine

in terms of respiratory safety burden. To our surprise, [Trevena’s] proposed endpoint for

assessing respiratory safety burden was not supported by FDA, and this information was not

disclosed to the public following the end-of-phase 2 FDA meeting.”

       10.      Others quickly weighed in on the Company’s blatant deception:




                                               4
         Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 5 of 93




       11.     On this news, the price of Trevena stock fell $1.91 per share, or 64%, from the

previous day’s trading price, closing at $1.07 per share on October 9, 2018.

       12.     On October 11, 2018, the NASDAQ exchange temporarily halted trading of

Trevena’s common stock.

       13.     Also, on October 11, 2018, Trevena filed a current report on Form 8-K with the

SEC providing information regarding the Company’s past communications with the FDA

concerning the design of the Phase 3 clinical trials for oliceridine. Later, that same day, the

Company issued a press release announcing that the Advisory Committee “voted 8 against, and 7

in favor of, the approval of oliceridine for the management of moderate to severe acute pain in

adult patients for whom an intravenous (IV) opioid is warranted.” The press release moreover

noted that the target date for completion of review by the FDA for the Company’s NDA for

oliceridine was November 2, 2018.


                                                5
         Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 6 of 93



       14.     On November 2, 2018, the Company issued a press release disclosing that on that

date Trevena received a Complete Response Letter from the FDA regarding the NDA for

oliceridine, which stated that the FDA had completed its review of the NDA for oliceridine and

determined that the data submitted was inadequate to support approval, and that the FDA would

not approve oliceridine in its present form.

       15.     Thus, during the Relevant Time Period, the Individual Defendants breached their

duty of loyalty and good faith by: (i) allowing the Company to press forward with its Phase 3

studies knowing that the FDA did not agree with Trevena’s proposed dosing, its proposed

primary endpoint, and its proposed noninferiority margin; (ii) allowing each other to cause, or by

themselves causing, the Company to make improper statements in Trevena’s press releases,

public filings, and other public statements relating to oliceridine and the Company’s key

interactions with the FDA, including the March 29, 2016 End-of-Phase 2 meeting; and (iii)

failing to properly maintain and/or adequately monitor internal controls which would have

prevented the foregoing violations of law.

       16.     The Individual Defendants’ violations of law have damaged Trevena in the form

of, among other things, more than $150 million in losses to the Company’s market capitalization,

as well as significant harm to its reputation, goodwill, and standing in the business community.

The wrongdoing has further exposed the Company to millions of dollars in potential liability

from the Securities Class Action and the significant costs incurred and to be incurred in

connection with the litigation and potential resolution of that action.

       17.     The Board will not commence litigation against the Individual Defendants named

in this Complaint, let alone vigorously prosecute such claims, because its members face a

substantial likelihood of liability to Trevena for authorizing or failing to correct the false and




                                                  6
         Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 7 of 93



misleading statements alleged herein, and for failing to implement and monitor the necessary

policies, procedures, and internal controls to prevent the harm to the Company that has occurred.

Accordingly, a pre-suit demand upon the Board is a useless and futile act. Thus, Plaintiff

rightfully brings this action to vindicate the Company’s rights against its wayward fiduciaries

and hold them responsible for the damages they have caused to Trevena and its shareholders.

II.    JURISDICTION AND VENUE

       18.     Pursuant to 28 U.S.C. § 1331 and section 27 of the Exchange Act (15 U.S.C.

§ 78aa), this Court has jurisdiction over the contribution claims asserted herein under § 21D of

the Exchange Act, 15 U.S.C. § 78u-4(f). This Court has supplemental jurisdiction over the

remaining claims under 28 U.S.C. § 1367.

       19.     This Court has personal jurisdiction over each defendant because each defendant

is either a corporation conducting business and maintaining operations in this District or is an

individual who is either present in this District for jurisdictional purposes or has, directly and

indirectly, used the means and instrumentalities of interstate commerce, including, but not

limited to, the United States mails, interstate telephone communications, and the facilities of the

national securities exchanges and markets, such that each defendant has sufficient minimum

contacts with this District so as to render the exercise of jurisdiction by this Court permissible

under traditional notions of fair play and substantial justice.

       20.     Venue is proper in this jurisdiction pursuant to 28 U.S.C. § 1391(b) because

(i) Trevena maintains its principal place of business in this District; (ii) one or more of the

defendants resides or maintains executive offices in this District; (iii) a substantial portion of the

transactions and wrongs complained of herein occurred in this District; and (iv) the Individual

Defendants have received substantial compensation in this District by doing business here and

engaging in numerous activities in this District.


                                                    7
          Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 8 of 93



III.     PARTIES

         A.    Plaintiff

         21.   Plaintiff Lisa McKernan is a current shareholder of Trevena and has continuously

owned shares since January 2015.

         B.    Nominal Defendant

         22.   Nominal Defendant Trevena is a biopharmaceutical company focused on the

development and commercialization of novel medicines. Trevena was founded in 2007 and is

incorporated in Delaware and headquartered in Chesterbrook, Pennsylvania. The Company’s

common stock trades on the NASDAQ under the ticker symbol “TRVN.” As of July 31, 2018,

Trevena had 76,082,280 shares of common stock outstanding.

         C.    Individual Defendants

         23.   Defendant Maxine Gowen served as Trevena’s President and CEO between

November 2007 and October 2018, and has been a member of the Board since November 2007.

Defendant Gowen co-founded Trevena in 2007. Gowen is named as a defendant in the related

Securities Class Action that alleges she violated sections 10(b) and 20(a) of the Exchange Act.

Defendant Gowen breached her fiduciary duties to the Company and its shareholders as

described below. Defendant Gowen also knowingly, recklessly, or with gross negligence made

(or allowed to be made) improper statements in Trevena’s press releases, public filings, and other

public statements relating to the Company’s key interactions with the FDA concerning

oliceridine, including the March 29, 2016 End-of-Phase 2 meeting. Between 2016 and 2018,

Trevena paid Gowen as follows:

                      OPTION      NONEQUITY INCENTIVE          OTHER               TOTAL
 YEAR     SALARY     AWARDS        PLAN COMPENSATION        COMPENSATION        COMPENSATION
  2016    $513,917   $1,917,756          $260,000              $10,600            $2,702,273
  2017    $536,667   $1,992,612          $268,785              $10,800            $2,808,864
  2018    $431,650    $780,843              --                 $944,435           $2,156,929



                                                8
         Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 9 of 93



       24.    Defendant David Soergel was Trevena’s Chief Medical Officer between

March 2015 and August 2017, and Senior Vice President (SVP), Clinical Development between

September 2012 and February 2015. Soergel is named as a defendant in the related Securities

Class Action that alleges he violated sections 10(b) and 20(a) of the Exchange Act. Defendant

Soergel breached his fiduciary duties to the Company and its shareholders as described below.

Defendant Soergel also knowingly, recklessly, or with gross negligence made (or allowed to be

made) improper statements in Trevena’s press releases, public filings, and other public

statements relating to the Company’s key interactions with the FDA concerning oliceridine,

including the March 29, 2016 End-of-Phase 2 meeting. Beginning in 2014, Soergel was paid a

base salary of $310,000 per year (subject to review and adjustment), an annual bonus in a target

amount of 35% of his base salary, and an annual equity award as determined by the Board.

       25.    Defendant Carrie L. Bourdow was appointed President, CEO, and Board member

in October 2018. Prior to her appointment, she served in various senior positions at Trevena

since May 2015. She initially joined the Company as SVP, Chief Commercial Officer in May

2015 and was appointed EVP and Chief Operating Officer (COO) in January 2018. Upon

joining the Company as a SVP, defendant Bourdow was identified in Trevena’s SEC filings as

one of the Company’s “Executive Officers.” Defendant Bourdow breached her fiduciary duties

to the Company and its shareholders as described below. Defendant Bourdow also knowingly,

recklessly, or with gross negligence made (or allowed to be made) improper statements in

Trevena’s press releases, public filings, and other public statements relating to the Company’s

key interactions with the FDA concerning oliceridine, including the March 29, 2016 End-of-

Phase 2 meeting. Between 2016 and 2018, Trevena paid Bourdow as follows:




                                               9
          Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 10 of 93



                                     NONEQUITY
                      OPTION       INCENTIVE PLAN           OTHER                 TOTAL
 YEAR     SALARY     AWARDS         COMPENSATION         COMPENSATION          COMPENSATION
  2016    $330,416    $520,534         $116,025             $10,600               $977,575
  2017    $341,169    $606,868         $130,413             $10,800              $1,089,250
  2018    $418,314   $1,041,309        $146,719             $11,073              $1,779,915

         26.   Defendant Leon O. Moulder, Jr. has served as a director since November 2011,

Chairman of the Board since June 2013, and a Compensation Committee member since at

least 2013.    Defendant Moulder breached his fiduciary duties to the Company and its

shareholders as described below. Defendant Moulder also knowingly, recklessly, or with gross

negligence made (or allowed to be made) improper statements in Trevena’s press releases, public

filings, and other public statements relating to the Company’s key interactions with the FDA

concerning oliceridine, including the March 29, 2016 End-of-Phase 2 meeting. Between 2016

and 2018, Trevena paid Moulder $133,209, $100,030, and $100,836, respectively, much of

which consisted of Trevena stock option awards.

         27.   Defendant Michael R. Dougherty has served as a director since August 2013 and

Chairperson of the Board’s Audit Committee since 2013. Defendant Dougherty breached his

fiduciary duties to the Company and its shareholders as described below. Defendant Dougherty

also knowingly, recklessly, or with gross negligence made (or allowed to be made) improper

statements in Trevena’s press releases, public filings, and other public statements relating to the

Company’s key interactions with the FDA concerning oliceridine, including the March 29, 2016

End-of-Phase 2 meeting. Between 2016 and 2018, Trevena paid Dougherty $113,209, $80,030,

and $80,856, respectively, much of which consisted of Trevena stock awards.

         28.   Defendant Julie H. McHugh has served as a director since July 2014. Defendant

McHugh breached her fiduciary duties to the Company and its shareholders as described below.

Defendant McHugh also knowingly, recklessly, or with gross negligence made (or allowed to be



                                                10
        Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 11 of 93



made) improper statements in Trevena’s press releases, public filings, and other public

statements relating to the Company’s key interactions with the FDA concerning oliceridine,

including the March 29, 2016 End-of-Phase 2 meeting. Between 2016 and 2018, Trevena paid

McHugh $106,209, $73,030, and $73,856, respectively, much of which consisted of Trevena

stock awards.

       29.      Defendant Jake R. Nunn has served as a director since July 2013 and a member of

the Board’s Audit Committee since 2013. Defendant Nunn breached his fiduciary duties to the

Company and its shareholders as described below. Defendant Nunn also knowingly, recklessly,

or with gross negligence made (or allowed to be made) improper statements in Trevena’s press

releases, public filings, and other public statements relating to the Company’s key interactions

with the FDA concerning oliceridine, including the March 29, 2016 End-of-Phase 2 meeting.

Between 2016 and 2018, Trevena paid Nunn $103,209, $70,030, and $70,856, respectively,

much of which consisted of Trevena stock awards.

       30.      Defendant Anne M. Phillips has served as a director since December 2014 and a

member of the Compensation Committee since 2015. Defendant Phillips breached her fiduciary

duties to the Company and its shareholders as described below.           Defendant Phillips also

knowingly, recklessly, or with gross negligence made (or allowed to be made) improper

statements in Trevena’s press releases, public filings, and other public statements relating to the

Company’s key interactions with the FDA concerning oliceridine, including the March 29, 2016

End-of-Phase 2 meeting. Between 2016 and 2018, Trevena paid Phillips $108,209, $75,030, and

$75,856, respectively, much of which consisted of Trevena stock awards.

       31.      Defendant Barbara Yanni served as a director since July 2014 and a member of

the Board’s Audit and Compensation Committees since 2014. Defendant Yanni breached her




                                                11
        Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 12 of 93



fiduciary duties to the Company and its shareholders as described below. Defendant Yanni also

knowingly, recklessly, or with gross negligence made (or allowed to be made) improper

statements in Trevena’s press releases, public filings, and other public statements relating to the

Company’s key interactions with the FDA concerning oliceridine, including the March 29, 2016

End-of-Phase 2 meeting. Between 2016 and 2018, Trevena paid Yanni $115,709, $82,530, and

$83,356, respectively, much of which consisted of Trevena stock awards.

       32.     Defendant Adam M. Koppel served as a director between September 2014 and his

resignation on October 1, 2018, and a member of the Board’s Audit Committee from 2014 until

his resignation.   Defendant Koppel breached his fiduciary duties to the Company and its

shareholders as described below. Defendant Koppel also knowingly, recklessly, or with gross

negligence made (or allowed to be made) improper statements in Trevena’s press releases, public

filings, and other public statements relating to the Company’s key interactions with the FDA

concerning oliceridine, including the March 29, 2016 End-of-Phase 2 meeting. Between 2016

and 2018, Trevena paid Koppel $105,709, $72,530 and $52,106, respectively, much of which

consisted of Trevena stock awards.

       33.     Defendants Gowen, Moulder, Dougherty, McHugh, Nunn, Phillips, Yanni,

Bourdow, and Koppel are collectively referred to as the “Director Defendants.” The Director

Defendants, along with Soergel and Bourdow are sometimes collectively referred to as the

“Individual Defendants.” Dougherty, Nunn, and Yanni are collectively referred to as the “Audit

Committee Defendants.”      Moulder, Phillips, and Yanni are collectively referred to as the

“Compensation Committee Defendants.” Gowen and Soergel are collectively referred to as the

“Securities Class Action Defendants.”




                                                12
           Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 13 of 93



       D.      Pertinent Non-Party Board Member

       34.     Non-Party Scott Braunstein has been a director since September 27, 2018.

Since 2015, Braunstein has also been an operating partner of Aisling Capital Management LP

(“Aisling”), a private equity firm focusing on healthcare companies.          Braunstein was a

Healthcare Analyst and Portfolio Manager at J.P. Morgan Asset Management from 2002 to 2014,

where he invested in and conducted diligence on a variety of pharmaceutical products and

product candidates, pharmaceutical company strategies, business models and management teams,

providing stock recommendations for the J.P. Morgan Asset Equity Group. He previously

served in a similar role at Everpoint Asset Management, LLC from 2014 to 2015.

IV.    DEFENDANTS’ DUTIES

       A.      The Individual Defendants’ Fiduciary Duties

       35.     By reason of their positions as officers and/or directors of Trevena and because of

their responsibility to control the business and corporate affairs of the Company, the Individual

Defendants owed, and owe, the Company and its shareholders the fiduciary obligations of good

faith, loyalty, due care, and candor and were, and are, required to use their utmost ability to

control and manage the Company in a just, honest, fair, and equitable manner. Each Individual

Defendant owed, and owes, the Company and its shareholders the fiduciary duty to exercise

good faith and diligence in the administration of the affairs of the Company, as well as the

highest obligations of fair dealing and not to act in furtherance of their personal interest or

benefit.

       36.     Because of their positions of control and authority as officers and/or directors of

Trevena, the Individual Defendants were able to, and did, directly and/or indirectly, exercise

control over the wrongful acts complained of herein. Because of their advisory, executive,

managerial, and directorial positions with Trevena, each of the Individual Defendants had


                                               13
        Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 14 of 93



knowledge of material, nonpublic information regarding the Company. In addition, as officers

and/or directors of a publicly-held company, the Individual Defendants had a duty to promptly

disseminate accurate and truthful information with regard to the Company’s business, operations,

and prospects so that the market price of the Company’s stock would be based on truthful and

accurate information.

       37.     At all times relevant hereto, each of the Individual Defendants was the agent of

each of the other Individual Defendants and of Trevena and was acting within the course and

scope of such agency.

       38.     To discharge their duties, the Individual Defendants were, and are, required to

exercise reasonable and prudent oversight and supervision over the management, policies,

practices, and controls of Trevena. By virtue of such duties, the Individual Defendants were, and

are, required to, among other things:

       a.      exercise good faith to ensure that the Company is operated in a diligent, efficient,

               honest, and prudent manner and in accordance with all applicable laws (including

               federal and state laws, government rules and regulations, and the Company’s

               Certificate of Incorporation and Bylaws);

       b.      neither violate nor knowingly permit any officer, director, or employee of

               Trevena to violate any applicable law, rule, or regulation;

       c.      remain informed as to the status of Trevena’s operations, and upon receipt or

               notice of information of imprudent or unsound practices, to make a reasonable

               inquiry in connection thereto and to take steps to correct such conditions or

               practices;




                                                14
         Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 15 of 93



       d.        establish and maintain systematic and accurate records and reports of the business

                 and affairs of Trevena and procedures for the reporting of the Company’s

                 business and affairs to the Board and to periodically investigate, or cause

                 independent investigation to be made of, said reports and records;

       e.        implement, maintain, and monitor an adequate, functioning system of internal

                 controls, such that the affairs and operations of Trevena are conducted in

                 accordance with all applicable laws, rules, and regulations; and

       f.        truthfully and accurately inform and guide investors and analysts with respect to

                 the business operations of the Company.

       B.        The Individual Defendants’ Duties Pursuant to the Company’s Code of
                 Conduct and Business Ethics

       39.       The Individual Defendants were also bound by the Company’s Code of Conduct

and Business Ethics (the “Code of Conduct”), which applies to all directors, officers, and

employees of Trevena.

       40.       Under a section entitled “Public Disclosures,” the Code of Conduct states in

relevant part:

       As a public company, the Company must ensure that its filings with and
       submissions to the SEC and other public communications generally provide full,
       fair, timely, accurate and understandable disclosure. Company employees
       engaged in the preparation, submission and communication of these filings
       (“Public Disclosure Personnel”) must endeavor to ensure that the Company’s
       filings, submissions, and communications meet these objectives.

       41.       Under a section entitled “Research Transparency,” the Code of Conduct states in

relevant part: “Trevena is committed to providing a high degree of transparency relative to the

research that it conducts and sponsors, as well as the results and outcomes of such research.”




                                                 15
        Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 16 of 93



       42.     Under a section entitled “Additional Code of Ethics for Senior Financial

Officers,” which applies to Senior Financial Officers (i.e., the CEO, CFO and others), the Code

of Conduct states in relevant part:

       The Senior Financial Officers are responsible for full, fair, accurate, timely and
       understandable disclosure in the Company’s public filings, reports and documents
       with the SEC and in other publicly disseminated communications such as press
       releases.

       43.     Under a section entitled “Communications with Media, Analysts, and the Public,”

the Code of Conduct states in relevant part:

       Communications with the media, investors, analysts, and the general public can
       affect the Company’s reputation and business. It is important that all
       communications from the Company be consistent and satisfy all regulatory and
       legal requirements that may apply.

       C.      Additional Duties of the Compensation Committee Defendants

       44.     In addition to the fiduciary duties discussed above, the Compensation Committee

Defendants owed specific duties to Trevena under the Charter of the Compensation Committee

of the Board of Directors (the “Compensation Charter”). The Compensation Charter states under

a section entitled “Responsibilities and Duties” that the committee’s principal functions are:

       2. Compensation Paid to Executive Officers Other Than the Chief Executive
       Officer. The Committee will review and approve the compensation paid to the
       executive officers of the Company and its affiliates, other than the Company’s
       Chief Executive Officer.

       3. Compensation Paid to the CEO. The Committee will review the corporate
       goals and objectives applicable to the compensation of the Company’s Chief
       Executive Officer, evaluate the Chief Executive Officer’s performance in light of
       these goals and objectives and, based on this review and evaluation, recommend
       to the Board for approval the compensation of the Chief Executive Officer.

       4. Compensation Paid to Directors. The Committee will review and recommend
       to the Board for approval compensation for service on the Board and the Board
       committees and recommend any changes to the Board.




                                                16
        Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 17 of 93



       45.    According to Trevena’s 2016, 2017, and 2018 Proxy Statements, the

Compensation Committee Defendants’ specific responsibilities include the following:

       Effective January 1, 2015, the Board approved the adoption of the ICP. The ICP
       is designed to provide participants in the plan, including the Company’s NEOs,
       with an incentive in the form of a cash Award to achieve specified corporate and
       individual objectives during a period of time selected by the Board to which the
       Award relates.

       Each year, the Board, upon the recommendation of the Compensation Committee,
       establishes major corporate objectives for the coming fiscal year (and the relative
       weighting of such objectives) (the Corporate Objectives).

                                        *      *       *

       At the end of the fiscal year, the Board, upon the recommendation of the
       Compensation Committee, reviews and approves the level of the Company’s
       achievement against the Corporate Objectives. In addition to its assessment of
       achievement against each Corporate Objective, the Board may consider Trevena’s
       performance as a whole during the fiscal year, including matters not included in
       the Corporate Objectives. Following the determination of the corporate
       achievement, the Committee will consider the individual achievement of each
       executive officer and Vice President in arriving at the individual Awards, if any,
       to be made.

       D.     Additional Duties of the Audit Committee Defendants

       46.    In addition to the fiduciary duties discussed above, the Audit Committee

Defendants owed specific duties to Trevena under the Charter of the Audit Committee of the

Board of Directors (the “Audit Charter”). According to the Audit Charter:

       The primary purpose of the Audit Committee (the “Committee”) is to act on
       behalf of the Board of Directors (the “Board”) of TREVENA, INC., a Delaware
       corporation (the “Company”) in fulfilling the Board’s oversight responsibilities
       with respect to (i) the Company’s corporate accounting and financial reporting
       processes, (ii) the Company’s systems of internal control over financial reporting
       and audits of its financial statements, (iii) the quality and integrity of the
       Company’s financial statements and reports . . . .

                                        *      *       *

       The Committee shall also provide oversight assistance in connection with the
       Company’s legal, regulatory and ethical compliance programs as established by
       management and the Board.



                                               17
           Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 18 of 93



       47.     The Audit Charter charges the Audit Committee Defendants with the following

responsibilities, among others:

       13. Management’s Discussion and Analysis. To review and discuss with
       management and the Auditors, as deemed appropriate, the Company’s disclosures
       contained under the caption “Management’s Discussion and Analysis of Financial
       Condition and Results of Operations” in its periodic reports to be filed with the
       SEC.

       14. Disclosure Committee. To meet with the Disclosure Committee (or a
       representative thereof), as part of the Committee’s regular review of the
       Company’s Form 10-K and Form 10-Q reports (and other filings by the Company
       with the SEC, when applicable and as deemed necessary, appropriate or desirable
       by management).

       15. Press Releases. To review and discuss with management and the Auditors,
       as deemed appropriate, earnings press releases, and press releases containing
       information relating to material developments as well as the substance of financial
       information, information relating to material developments and earnings guidance
       provided to analysts and rating agencies, which discussions may be general
       discussions of the type of information to be disclosed or the type of presentation
       to be made.

       48.     According to the Company’s 2016, 2017, and 2018 Proxy Statements, the Audit

Committee Defendants’ “Primary Responsibilities” include:

       •       Representing and assisting the Board in fulfilling its oversight
               responsibilities regarding the adequacy and effectiveness of internal
               controls, including financial and disclosure controls and procedures, and
               the quality and integrity of the Company’s financial statements.

       •       Reviewing with management and the independent registered public
               accounting firm annual and quarterly financial statements, earnings
               releases, earnings guidance and significant accounting policies.

       •       Overseeing compliance with material legal and regulatory requirements.

       •       Overseeing the Company’s enterprise risk management program and
               advising the Board on financial and enterprise risks.

V.     BREACHES OF DUTIES

       49.     The conduct of the Individual Defendants complained of herein involves a

knowing and culpable violation of their obligations as officers and directors of Trevena, the


                                               18
        Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 19 of 93



absence of good faith on their part, and a reckless disregard for their duties to the Company that

the Individual Defendants were aware, or reckless in not being aware, posed a risk of serious

injury to the Company.

       50.     The Individual Defendants breached their duty of loyalty and good faith by:

(i) allowing the Company to press forward with its Phase 3 studies knowing, among other things,

that the FDA did not agree with Trevena’s proposed dosing, did not agree with its proposed

primary endpoint, and did not agree with its proposed noninferiority margin; (ii) allowing each

other to cause, or by themselves causing, the Company to make improper statements in

Trevena’s press releases, public filings, and other public statements relating to the Company’s

key interactions with the FDA concerning oliceridine, including the March 29, 2016 End-of-

Phase 2 meeting; and (iii) failing to properly maintain and/or adequately monitor internal

controls which would have prevented the foregoing violations of law. These unlawful practices

wasted the Company’s assets and caused Trevena to incur substantial damage.

       51.     The Board members had a duty to properly oversee compliance with Trevena’s

Code of Conduct. The Code of Conduct, which applies to all directors, officers, and employees,

requires “a high degree of transparency relative to the research,” full, fair, accurate, timely, and

understandable disclosure in the Company’s public statements, and that Company

communications satisfy all applicable regulatory and legal requirements. As described herein,

the Individual Defendants breached their duty of loyalty and good faith by failing to properly

oversee compliance with the Code of Conduct by, inter alia, making or allowing to be made the

improper statements described herein.

       52.     The Compensation Committee members, and the Board as a whole, had a duty to

actively and appropriately oversee, monitor, and confirm the Company’s progress towards




                                                19
          Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 20 of 93



critical corporate goals and award incentive compensation to Trevena’s executive officers based

upon actual progress toward these predetermined objectives.            As described herein, the

Compensation Committee Defendants breached their duty of loyalty and good faith by failing to

properly monitor the Company’s progress towards critical corporate goals (including those

related to advancing studies and FDA approval of oliceridine) and/or by failing to award

incentive compensation based thereon.

       53.     The Audit Committee members had a duty to review and approve all press

releases containing information relating to material developments regarding the Company prior

to dissemination including those alleged to be false and misleading herein. They also had a duty

to properly oversee the adequacy and effectiveness of the Company’s internal controls including

those related to public disclosure, the Company’s legal, regulatory, and ethical compliance, and

the Company’s enterprise risk management.            As described herein, the Audit Committee

Defendants breached their duty of loyalty and good faith by (i) failing to implement an effective

oversight system and/or appropriately monitor it, (ii) approving and otherwise allowing the

improper statements, (iii) failing to ensure the Company’s legal, regulatory, and ethical

compliance, and (iv) failing to implement and monitor an effective enterprise risk management

system.

       54.     The Individual Defendants, because of their positions of control and authority as

officers and/or directors of Trevena, were able to and did, directly or indirectly, exercise control

over the wrongful acts complained of herein. The Individual Defendants also failed to prevent

the other Individual Defendants from taking such improper actions.

VI.    CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

       55.     In committing the wrongful acts alleged herein, the Individual Defendants have

pursued, or joined in the pursuit of, a common course of conduct and have acted in concert with


                                                20
         Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 21 of 93



and conspired with one another in furtherance of their common plan or design. In addition to the

wrongful conduct alleged herein as giving rise to primary liability, the Individual Defendants

further aided and abetted and/or assisted each other in breaching their respective duties.

       56.     During all times relevant hereto, the Individual Defendants, collectively and

individually, initiated a course of conduct that was designed to and did: (i) deceive the investing

public, including shareholders of Trevena, regarding the Company’s future prospects and the

Individual Defendants’ management and oversight of Trevena’s operations; and (ii) enhance the

Individual Defendants’ executive and directorial positions at Trevena and the profits, power, and

prestige that the Individual Defendants enjoyed as a result of holding these positions.         In

furtherance of this plan, conspiracy, and course of conduct, the Individual Defendants,

collectively and individually, took the actions set forth herein.

       57.     The Individual Defendants engaged in a conspiracy, common enterprise, and/or

common course of conduct. During this time, the Individual Defendants allowed the Company

to engage in flawed Phase 3 studies of oliceridine and allowed the Company to issue improper

public statements.

       58.     The purpose and effect of the Individual Defendants’ conspiracy, common

enterprise, and/or common course of conduct was, among other things, to disguise the Individual

Defendants’ violations of law, breaches of fiduciary duty, waste of corporate assets, and unjust

enrichment, and to conceal adverse information concerning the Company’s future prospects.

       59.     The Individual Defendants accomplished their conspiracy, common enterprise,

and/or common course of conduct by causing the Company to purposefully or recklessly release

improper statements. Because the actions described herein occurred under the authority of the




                                                 21
        Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 22 of 93



Board, each of the Individual Defendants was a direct, necessary, and substantial participant in

the conspiracy, common enterprise, and/or common course of conduct complained of herein.

       60.    Each of the Individual Defendants aided and abetted and rendered substantial

assistance in the wrongs complained of herein. In taking such actions to substantially assist the

commission of the wrongdoing complained of herein, each Individual Defendant acted with

knowledge of the primary wrongdoing, substantially assisted in the accomplishment of that

wrongdoing, and was aware of his or her overall contribution to and furtherance of the

wrongdoing.

VII.   SUBSTANTIVE ALLEGATIONS

       A.     Company Background

       61.    Founded in late 2007, Trevena is a clinical-stage biopharmaceutical company. In

Trevena’s 2014 initial public offering, it transitioned from a private to a public company by

selling 9.25 million shares of its common stock for $7 per share on the NASDAQ exchange.

       62.    Trevena has never generated a profit, nor has it generated revenue from the sale of

any product. As it stated in its 2015 SEC Form 10-K filed on March 9, 2016:

       Since our incorporation in late 2007, our operations have included organizing and
       staffing our company, business planning, raising capital, and discovering and
       developing our product candidates. We have financed our operations primarily
       through private placements and public offerings of our equity securities and debt
       borrowings. As of December 31, 2015, we had an accumulated deficit of $182.5
       million. Our net loss was $50.5 million and $49.7 million for the years ended
       December 31, 2015 and 2014, respectively. Our ability to become and remain
       profitable depends on our ability to generate revenue or sales. We do not expect
       to generate significant revenue or sales unless and until we or a collaborator
       obtain marketing approval for and commercialize oliceridine, TRV027, TRV250
       or TRV734.

       B.     Trevena’s Development of Oliceridine

       63.    Trevena’s lead product candidate was and is oliceridine, sometimes known as

OLINVO or TRV-130. Oliceridine is a G protein biased mu-opioid receptor ligand for the


                                               22
         Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 23 of 93



management of moderate-to-severe acute pain in hospitals or other controlled clinical settings

where intravenous, or IV, administration of opioids is warranted. Trevena claims that oliceridine

“when given on-demand, matched morphine efficacy for pain relief with a markedly improved

safety and tolerability profile.” In other words, according to Trevena oliceridine is as effective

as morphine, but with reduced side effects such as “reduced nausea, vomiting, and

hypoventilation events.”

        64.     By the end of 2015, Trevena had several drugs in development, the furthest along

and most promising being oliceridine. The Company represented its product pipeline in its

2015 Form 10-K as follows:




        65.     Because oliceridine was the most promising and the closest to FDA approval (and

therefore the nearest to generating revenue for the Company), Trevena dedicated most of its

research and development resources to the product candidate as reflected in the following chart

from the Company’s 2015 Form 10-K:

                                                                      Year Ended December 31,
                                                               2015                             2014
Personnel-related costs                               $            8,185,768 $                      5,689,895
Stock-based compensation                                           1,460,061                        1,129,245
Oliceridine (TRV130)                                              16,915,950                       14,523,136
TRV027                                                            11,850,728                       11,791,851
TRV734                                                             1,616,942                        3,408,183


                                               23
         Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 24 of 93



TRV250                                                              1,013,726             1,966,101
Other research and development                                      3,030,982             2,038,255
                                                       $           44,074,157 $          40,546,666


        66.     On December 2, 2015, the FDA granted fast track designation to oliceridine for

the management of moderate-to-severe acute pain where use of IV opioid analgesics is

appropriate. Fast track was granted based on the potential ability to provide benefits like those

of alternatives with a more favorable adverse event profile. The FDA’s “fast track” is a process

designed to facilitate the development, and expedite the review, of drugs to treat serious

conditions and fill an unmet medical need.

        67.     On January 19, 2016, the Company issued a press release disclosing that the

Company’s End-of-Phase 2 meeting with the FDA for oliceridine was “scheduled for later this

quarter.” Defendant Gowen stated “we also look forward to discussing the oliceridine Phase 3

program with the FDA later this quarter, and remain on track to file an NDA [New Drug

Application] for oliceridine in the second half of 2017.”

        68.     On March 3, 2016, the FDA issued non-public written advice to Trevena, asking

the Company to “submit amendments to modify all protocols for ongoing clinical trials” to

include certain safety assessments, because Trevena’s current study saw “QTcF prolongation

[which] exceeded the 10-ms regulatory threshold at clinically relevant exposures.” The FDA

asked Trevena to:

        1. Conduct safety ECG monitoring at baseline, following the first dose, and
        periodically thereafter. The timing of ECGs will need to reflect the delayed
        response relative to time of peak concentrations that was observed in the thorough
        QT study. Include additional ECG monitoring until ECGs return to baseline in
        patients discontinued from the trial or requiring dose reduction due to QTc interval
        prolongation.

        2. Periodic monitoring of electrolytes (subjects already participating in the study
        with serum potassium, magnesium, or calcium levels outside of the central
        laboratory’s reference range should be carefully monitored and brought to normal
        values).


                                                24
           Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 25 of 93



       3. Propose dose-modification and discontinuation criteria in subjects with
       posttreatment QTc > 500 ms or post-baseline increases > 60 ms.

       69.     On March 29, 2016, Trevena executives met in private with the FDA for the End-

of-Phase 2 Meeting. The End-of-Phase 2 Meeting did not go well for Trevena. The FDA told

the Company during the meeting that it:

       •       Did not agree with the Company’s proposed dosing in its Phase 3 studies.

               Trevena had proposed 100 mg of daily dosing, but had only studied doses up to

               36.8 mg. Further, the FDA informed Trevena that it did not have adequate non-

               clinical support for its proposed 100 mg doses.

       •       Did not agree with Trevena’s proposed primary endpoint for its Phase 3 study.

               The FDA said that it was “unclear how a 30% improvement from baseline based

               on SPID correlates to an improvement in pain intensity scores on the NRS in

               the proposed setting of acute postoperative pain and if that change is clinically

               relevant.”

       •       Did not agree with Trevena’s proposed non-inferiority (NI) margin for comparing

               morphine to oliceridine.

       70.     The FDA further informed Trevena that its safety database must include “at least

350 patients exposed to the highest intended dose for the longest expected duration of use.” The

FDA told Trevena that “safety database requirements might change if safety signals arise during

development that require further evaluation.” The FDA also warned that “comparative safety

claims must be replicated, adequately justified for clinical relevance, and established in the

setting of comparable efficacy between comparators to be considered for inclusion in labeling.”

       71.     Trevena executives who attended the FDA meeting should have left that meeting

understanding precisely the what the FDA’s concerns were about Trevena’s Phase 3 studies,



                                               25
         Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 26 of 93



including that the FDA did not agree with the Company’s dosing proposal, proposed primary

endpoint, or proposed non-inferiority margin. And, since the FDA warned that any comparative

safety claims had to be “established in the setting of comparable efficacy between comparators to

be considered for inclusion in labeling,” Trevena had significantly diminished prospects of

securing such claims given that the FDA did not agree with its method for comparing oliceridine

to morphine.

       72.      The FDA is charged with ensuring that drugs in the marketplace are both safe and

effective. To that end, the FDA may approve a drug for market only where there is (a) sufficient

information to determine the drug is safe to use as proposed, and (b) substantial evidence the

drug will have the effect it is purported to have when used as proposed.             21 U.S.C. §

355(d)(4)(5). According to the FDA: “At the end of Phase 2, the FDA and sponsors try to come

to an agreement on how large-scale studies in Phase 3 should be done. . . . These studies gather

more information about safety and effectiveness, studying different populations and different

dosages and using the drug in combination with other drugs.” Concerning Phase 3 studies, the

FDA provides:

       Purpose: Efficacy and monitoring of adverse reactions

       Researchers design Phase 3 studies to demonstrate whether or not a product offers
       a treatment benefit to a specific population. Sometimes known as pivotal studies,
       these studies involve 300 to 3,000 participants.

       Phase 3 studies provide most of the safety data. In previous studies, it is possible
       that less common side effects might have gone undetected. Because these studies
       are larger and longer in duration, the results are more likely to show long-term or
       rare side effects.

       73.      The FDA publishes a document entitled “Guidance for Industry: Formal Meetings

Between the FDA and Sponsors or Applicants.” The version of this document in effect at the

time of this meeting stated clearly:



                                               26
           Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 27 of 93



       Before the end of the meeting, FDA attendees and the requested attendees should
       summarize the important discussion points, agreements, clarifications, and action
       items. Generally, the requester will be asked to present the summary to ensure that
       there is mutual understanding of meeting outcomes and actions. FDA staff can
       add or further clarify any important points not covered in the summary and those
       items can be added to the meeting minutes.

       74.     If there were any doubt at all about the FDA’s concerns, those doubts were erased

when the agency sent written minutes to Trevena from this meeting on April 28, 2016. These

written minutes, which were shared only with Trevena, made clear:

       •       FDA did not agree with the proposed dosing in the Phase 3 studies. The
               Sponsor proposed dosing up to 100 mg daily (including a 0.75 mg every
               1 hour as needed clinician administered dose), but had only studied
               maximum daily doses of 36.8 mg. Further, the Sponsor did not have
               adequate non-clinical support for the proposed doses.

       •       FDA did not agree with the proposed primary endpoint, as it was unclear
               how a 30% improvement from baseline based on SPID correlates to an
               improvement in pain intensity scores on the NRS in the proposed setting
               of acute postoperative pain and if that change is clinically relevant.

       •       FDA did not agree with the proposed non-inferiority (NI) margin for
               comparing morphine to oliceridine.

       •       FDA noted that the safety database must include at least 350 patients
               exposed to the highest intended dose for the longest expected duration of
               use. It was noted that the safety database requirements might change if
               safety signals arise during development that require further evaluation.

       •       Any comparative safety claims must be replicated, adequately justified for
               clinical relevance, and established in the setting of comparable efficacy
               between comparators to be considered for inclusion in labeling[.]

       •       The Applicant provided details of a proposed approach to missing data.
               This approach included replacing pain scores in the window determined
               dosing interval described in the label of the rescue medication following
               rescue with the pain score recorded immediately prior to rescue.




                                               27
           Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 28 of 93



       C.      The Individual Defendants Make a Series of Improper Statements Regarding
               the Company’s Phase 3 Studies of Oliceridine

       75.     On May 2, 2016, Trevena issued a press release entitled “Trevena Announces

Successful End-of-Phase 2 Meeting with FDA and Outlines Phase 3 Program for Oliceridine,”

which stated as follows:

       Trevena, Inc. (NASDAQ: TRVN), a clinical stage biopharmaceutical company
       focused on the discovery and development of biased ligands targeting G protein
       coupled receptors, today announced the successful completion of the End-of-
       Phase 2 Meeting process with the United States Food and Drug Administration
       (FDA). The company has reached general agreement with the FDA on key
       elements of the Phase 3 program to support a New Drug Application (NDA) for
       oliceridine (TRV130), to which the FDA has granted Breakthrough Therapy
       designation.

       “We are very pleased with the outcome of our End-of-Phase 2 discussion with the
       FDA,” said Maxine Gowen, Ph.D., chief executive officer. “We appreciate the
       valuable guidance the FDA has provided, and look forward to continuing a
       constructive relationship as we advance our Phase 3 registration program. We
       remain focused on bringing oliceridine to market as a new and potentially
       differentiated analgesic for patients and caregivers seeking alternatives to
       conventional opioids.”

       End-of-Phase 2 meeting

       The FDA agreed that pivotal efficacy trials in bunionectomy and abdominoplasty
       patients include appropriate patient populations to support an indication for
       moderate to severe acute pain. The agency also confirmed the need for at least
       1,100 patients exposed to oliceridine across the development program for the
       purposes of evaluating safety and tolerability. This database should include a
       sufficient number of patients with higher exposures and longer durations of
       oliceridine therapy. In addition, general agreement was reached on the
       company’s planned clinical, nonclinical, clinical pharmacology, and chemistry,
       manufacturing and control (CMC) activities to support the planned NDA.

       Overview of the Oliceridine Phase 3 program

       •       The oliceridine Phase 3 program includes two pivotal efficacy trials
               evaluating moderate-to-severe acute pain: the APOLLO-1 study will
               evaluate pain for 48 hours following bunionectomy, and the APOLLO-2
               study will evaluate pain for 24 hours following abdominoplasty. In each
               trial, patients will be randomized to receive placebo, morphine, or one of
               three regimens of oliceridine by patient-controlled analgesia (PCA) for the



                                               28
           Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 29 of 93



               management of their post-operative pain. Each study will enroll
               approximately 375 patients, allocated equally across study arms.

       •       The primary endpoint for both APOLLO studies will be a responder
               analysis proposed by the company comparing active treatment arms to
               placebo. A responder is defined as a patient experiencing a sum of pain
               intensity difference (SPID) at the end of the treatment period that
               corresponds to at least a 30% improvement from baseline without early
               discontinuation and without rescue pain medication.

       •       Secondary endpoints in both APOLLO studies will include comparisons
               of oliceridine efficacy, safety, and tolerability to morphine. A respiratory
               safety endpoint will measure prevalence and duration of hypoventilation,
               which will be a clinical assessment as in the company’s Phase 2b
               abdominoplasty study.

       •       The APOLLO study designs were informed in part by the company’s
               Phase 2b abdominoplasty study, which also used PCA dosing. Powering
               assumptions included similar performance of PCA-administered
               oliceridine in both APOLLO studies as was observed in the Phase 2b
               study. In a post-hoc evaluation using the Phase 3 responder analysis, both
               doses in the company’s Phase 2b study in abdominoplasty yielded
               analgesic efficacy similar to morphine, and significantly higher than
               placebo (p ≤ 0.0005 for both oliceridine treatment arms). In addition,
               using the Phase 3 respiratory safety endpoint, both doses in the company’s
               Phase 2b study showed significantly less respiratory safety burden for
               oliceridine than morphine (p ≤ 0.0003 for both oliceridine treatment arms).

       •       The development program will include at least 1,100 patients exposed to
               oliceridine. The on-going open-label ATHENA-1 safety study is enrolling
               patients experiencing pain as a result of either a medical diagnosis or
               surgery. In this study, patients may receive oliceridine as-needed either as
               an intermittent bolus or via PCA device, with doses and durations
               appropriate to manage their pain.

       Both APOLLO-1 and APOLLO-2 are expected to start in the second quarter of
       this year, and the company expects to report top-line data in the first quarter of
       2017. The company continues to expect to file an NDA for oliceridine in the
       second half of 2017. The company also continues to expect that its available cash
       and investments will be sufficient to fund operations into 2018.

(Underline emphasis added).

       76.     On the same day, Trevena made an investor presentation, which included the

following slides:



                                               29
Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 30 of 93




                              30
Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 31 of 93




                              31
            Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 32 of 93



        77.     On the same day, defendants Gowen and Soergel conducted a conference call

with analysts and investors where the above slides were presented. During the call, defendant

Gowen stated: “We welcome the opportunity to work with the FDA to finalize our Phase 3 plans.

I am pleased to report that we had a very productive and collaborative and successful discussion

of our oliceridine program with the FDA. This was not only helpful as we transition the program

into Phase 3, but I’m sure will be invaluable as we continue our conversation throughout the

NDA.”

        78.     Trevena repeated many of these same comments in a press release it issued on

May 5, 2016 entitled “Trevena Reports First Quarter 2016 Financial Results and Provides

Corporate Update.” The release stated in pertinent part:

        Trevena, Inc. (NASDAQ: TRVN), a clinical stage pharmaceutical company
        focused on the discovery and development of biased ligands targeting G protein
        coupled receptors (GPCRs), today announced financial results for the quarter
        ended March 31, 2016 and provided an update regarding its ongoing clinical
        programs.

        “The first quarter set the stage for a critical year in Trevena’s evolution,” said
        Maxine Gowen, Ph.D., chief executive officer. “We had a successful End-of-
        Phase 2 discussion of oliceridine with the FDA, and look forward to completing
        our ongoing Phase 3 program aimed at both approval and differentiation of
        oliceridine for moderate to severe acute pain. In addition, we completed
        enrollment of the BLAST-AHF Phase 2b Study of TRV027 for acute heart failure
        and expect to present topline data later this month.”

        First Quarter and Recent Highlights [emphasis in original]

        •       Received Breakthrough Therapy Designation for oliceridine. In
                February, the U.S. Food and Drug Administration (FDA) granted
                Breakthrough Therapy designation to the company’s lead product
                candidate, intravenous oliceridine (TRV130), for the management of
                moderate-to-severe acute pain. Breakthrough Therapy designation is
                granted by the FDA to new therapies intended to treat serious conditions,
                and for which preliminary clinical evidence indicates that the drug may
                demonstrate substantial clinical improvement over available therapies.
                The company believes this is the first Breakthrough Therapy designation
                for a pain therapy.



                                                32
           Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 33 of 93



       •       Conducted a successful End-of-Phase 2 meeting for oliceridine with
               the FDA and announced details of the Phase 3 clinical program.
               Earlier this week, the company announced that it had reached agreement
               with the FDA on key elements of the Phase 3 program to support a New
               Drug Application (NDA) for oliceridine. The company also provided
               additional details of the Phase 3 clinical program, which will include two
               375-patient, randomized, double-blind, placebo- and active-controlled,
               pivotal efficacy trials: the APOLLO-1 study, which will evaluate pain for
               48 hours following bunionectomy; and the APOLLO-2 study, which will
               evaluate pain for 24 hours following abdominoplasty. In each trial,
               patients will be randomized to receive placebo, morphine, or one of three
               regimens of oliceridine by patient-controlled analgesia (PCA) for the
               management of their post-operative pain, with approximately 75 patients
               enrolled per study arm. The primary endpoint for both APOLLO studies
               will be a responder analysis comparing active treatment arms to placebo.
               Secondary endpoints in both APOLLO studies will include comparisons
               of oliceridine efficacy, safety, and tolerability to morphine.

               In January, the company initiated the Phase 3 clinical program with the
               enrollment of patients in the open label ATHENA study, which is
               evaluating the safety and tolerability of oliceridine in patients with
               moderate-to-severe acute pain caused by medical conditions or surgery.
               Patients will be treated with oliceridine on an as-needed basis via IV
               bolus, PCA administration, or both, as determined by the investigator.

               The company expects to start the APOLLO studies in the second quarter
               of this year, and to report top-line data from these studies in the first
               quarter of 2017. The company continues to expect to file an NDA in the
               second half of 2017.

(Underline emphasis added unless noted).

       79.     Many of the statements made on May 2, 2016 and repeated on May 5, 2016 as

described above, were materially false and misleading and omitted to disclose material facts

necessary to make the statement made not materially false or misleading. The table below

summarizes these statements, and explains why each statement was materially false or

misleading when made and the omitted material facts:




                                               33
     Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 34 of 93




Statement                                        Why the Statement Was Materially
                                                 False or Misleading
Trevena: “The company has reached general        Trevena’s investor presentation lists “key
agreement with the FDA on key elements of        elements” of the Phase 3 program, among
the Phase 3 program to support a New Drug        which are: two pivotal efficacy studies with
Application (NDA) for oliceridine                PCA dosing to support potential finding of
(TRV130).” ¶ 75.                                 efficacy; and safety database with PCA and
                                                 bolus dosing > 1,100 patients, including a
                                                 sufficient number of patients with higher
                                                 exposures and longer durations of oliceridine
                                                 therapy. ¶ 76.

                                                 Trevena failed to disclose that the FDA:
                                                 instructed Trevena to modify all protocols for
                                                 ongoing clinical trials to include certain
                                                 safety assessments; did not agree with the
                                                 proposed dosing in the Phase 3 studies; did
                                                 not agree with the proposed primary
                                                 endpoint; did not agree with the proposed
                                                 non-inferiority margin for comparing
                                                 morphine to oliceridine; required a safety
                                                 database of at least 350 patients exposed to
                                                 the highest intended dose for the longest
                                                 expected duration of use; required any
                                                 comparative safety claims to be replicated,
                                                 adequately justified for clinical relevance,
                                                 and established in the setting of comparable
                                                 efficacy between comparators to be
                                                 considered for inclusion in labeling. ¶¶ 67,
                                                 74.

                                                 The foregoing disagreements and issues
                                                 raised by the FDA relate directly to the
                                                 pivotal efficacy studies and the primary and
                                                 secondary endpoints thereto, as well as the
                                                 safety study. The omission of these critical
                                                 disagreements regarding the key elements of
                                                 the Phase 3 program rendered Trevena’s
                                                 statements materially false and misleading.




                                            34
     Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 35 of 93



Trevena: “Trevena Announces Successful          In light of defendants’ statement that “The
End-of-Phase 2 Meeting with FDA . . .”          Company had reached general agreement
¶ 75.                                           with the FDA on key elements of the Phase 3
                                                program” a reasonable person, reading
Trevena: “Trevena . . . today announced the     defendants’ statements concerning the
successful completion of the End-of-Phase 2     success of the End-of-Phase 2 meeting and
Meeting process with the United States Food     being “very pleased” with the outcome of the
and Drug Administration (FDA).” ¶ 75.           meeting, would understand that Trevena’s
                                                executives believed that the FDA did in fact
Gowen: “We are very pleased with the            agree with the key elements of the Phase 3
outcome of our End-of-Phase 2 discussion        program, and all that stood in the way of
with the FDA . . . .” ¶ 75.                     gaining     approval     was     successfully
                                                implementing the program as it had been
Gowen: “[W]e had a very productive and          presented to the FDA.
collaborative and successful discussion of
our oliceridine program with the FDA.”          Despite being aware of the FDA’s
¶ 77.                                           disagreements regarding the key elements of
                                                the Phase 3 program, Trevena and defendant
                                                Gowen made statements concerning the
                                                success of the End-of-Phase 2 Meeting” and
                                                being “very pleased” with the End-of-Phase 2
                                                discussions with the FDA. The omitted facts,
                                                known to defendants, were necessary to make
                                                the statements concerning the success of the
                                                End-of-Phase 2 meeting with the FDA not
                                                materially misleading.

Trevena: “[Safety] database should include a    Trevena omitted to disclose that the FDA
sufficient number of patients with higher       informed them “that the safety database must
exposures and longer durations of               include at least 350 patients exposed to the
oliceridine therapy.” ¶ 75.                     highest intended dose for the longest expected
                                                duration of use.” ¶ 74.

                                                Trevena’s materially incomplete description
                                                of the FDA’s safety database requirements
                                                are particularly misleading given that the
                                                FDA did not agree with Trevena’s proposed
                                                dosing as the Company had not previously
                                                studied doses even half of the levels proposed
                                                for Phase 3 and did not have adequate non-
                                                clinical support for the proposed dosing.
                                                ¶ 74.

                                                Investors were thus unaware that the FDA
                                                had set forth strict minimum requirements for
                                                the safety database, why those requirements
                                                were set, and that satisfying those


                                           35
      Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 36 of 93



                                                 requirements was critical      to   Trevena’s
                                                 chances for approval.

Trevena: “The primary endpoint for both          Trevena omitted to disclose that the FDA
[Phase 3 pivotal efficacy] studies will be a     “did not agree with the proposed primary
responder analysis proposed by the company       endpoint, as it was unclear how a 30%
comparing active treatment arms to placebo.      improvement from baseline based on SPID
A responder is defined as a patient              correlates to an improvement in pain intensity
experiencing a sum of pain intensity             scores on the NRS in the proposed setting of
difference (SPID) at the end of the treatment    acute postoperative pain and if that change is
period that corresponds to at least a 30%        clinically relevant.” ¶ 74.
improvement from baseline without early
discontinuation and without rescue pain          Trevena listed the pivotal efficacy trials to
medication.” ¶ 75.                               which the primary endpoint applied as a “key
                                                 element” of the Phase 3 program in its
                                                 investor presentation (¶ 76), rendering the
                                                 statement that it reached general agreement
                                                 with the FDA on “key elements of the Phase
                                                 3 program” materially false and misleading.

Trevena: “Secondary endpoints in both            Trevena failed to disclose that the FDA “did
[Phase 3 pivotal efficacy] studies will          not agree with the proposed non-inferiority
include comparisons of oliceridine efficacy,     (NI) margin for comparing morphine to
safety, and tolerability to morphine. A          oliceridine” and that “[a]ny comparative
respiratory safety endpoint will measure         safety claims must be replicated, adequately
prevalence and duration of hypoventilation,      justified for clinical relevance, and
which will be a clinical assessment as in the    established in the setting of comparable
company’s Phase 2b abdominoplasty study.”        efficacy between comparators to be
¶ 75.                                            considered for inclusion in labeling.” ¶ 74.

                                                 These secondary endpoints applied to the
                                                 pivotal efficacy trials listed as a “key
                                                 element” of the Phase 3 program (¶ 76) on
                                                 which Trevena claimed to have reached
                                                 agreement with the FDA.

                                                 Omitting to disclose these disagreements
                                                 concerning key elements of the Phase 3 trials
                                                 and issues raised by the FDA rendered
                                                 Trevena’s description of the secondary
                                                 endpoints materially false and misleading.




                                            36
      Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 37 of 93



Trevena: “[Phase 3 pivotal efficacy] study       Trevena omitted to disclose that the FDA
designs were informed in part by the             “did not agree with the proposed dosing in
company’s Phase 2b abdominoplasty study,         the Phase 3 studies. The Sponsor proposed
which also used PCA dosing. Powering             dosing up to 100 mg daily (including a 0.75
assumptions included similar performance         mg every 1 hour as needed clinician
of PCA-administered oliceridine in both          administered dose), but had only studied
APOLLO studies as was observed in the            maximum daily doses of 36.8 mg. Further,
Phase 2b study. In a post-hoc evaluation         the Sponsor did not have adequate non-
using the Phase 3 responder analysis, both       clinical support for the proposed doses.”
doses in the company’s Phase 2b study in         ¶ 74.
abdominoplasty yielded analgesic efficacy
similar to morphine, and significantly higher    Trevena also omitted to disclose that the
than placebo (p ≤ 0.0005 for both oliceridine    FDA “did not agree with the proposed non-
treatment arms). In addition, using the          inferiority (NI) margin for comparing
Phase 3 respiratory safety endpoint, both        morphine to oliceridine[.]” ¶ 74.
doses in the company’s Phase 2b study
showed significantly less respiratory safety     Omitting to disclose these disagreements
burden for oliceridine than morphine (p ≤        concerning key elements of the Phase 3 trials
0.0003 for both oliceridine treatment arms).”    rendered Trevena’s description of the Phase 3
¶ 75.                                            study designs materially false and
                                                 misleading, particularly in light of the
                                                 Company’s claim that it had reached general
                                                 agreement with the FDA on “key elements”
                                                 of the Phase 3 program.

Trevena: “The development program will           Trevena omitted to disclose that the FDA did
include at least 1,100 patients exposed to       not agree with the proposed dosing in the
oliceridine.    The on-going open-label          Phase 3 studies and that as a result, the FDA
ATHENA-1 safety study is enrolling patients      set minimum criteria for the safety database –
experiencing pain as a result of either a        requiring at least 350 patients exposed to the
medical diagnosis or surgery. In this study,     highest intended dose for the longest
patients may receive oliceridine as-needed       expected duration of use. ¶ 74. Furthermore,
either as an intermittent bolus or via PCA       the Company omitted to disclose that the
device, with doses and durations appropriate     ATHENA-1 study was designed in a manner
to manage their pain.” ¶ 75.                     that would prevent it from meeting the
                                                 FDA’s requirement of a safety database that
                                                 includes at least 350 patients exposed to the
                                                 highest intended dose for the longest
                                                 expected duration of use.

                                                 As a result of these omissions of material
                                                 facts, Trevena’s description of the safety
                                                 study was materially false and misleading,
                                                 particularly in light of the Company’s claim
                                                 that it had reached general agreement with
                                                 the FDA on “key elements” of the Phase 3



                                            37
         Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 38 of 93



                                                      program.




       80.     During the May 2, 2016 conference call, defendant Gowen told investors “Our

confidence in the plans we presented to the agency going into the end of Phase 2 meeting, led us

to initiate much of the preparatory work for our pivotal efficacy studies ahead of the meeting;

and I’m happy to share that, that decision has paid off and we will be commencing both of our

pivotal efficacy studies this quarter.” Later in the call, Gowen reiterated, “we did quite a lot of

the study start up at risk because we were fairly confident in our pivotal study trial design that we

submitted to the FDA. We’re very happy now that we did that because it really allows us to start

very quickly now.”

       81.     Defendants took a calculated gamble and lost it. They bet the FDA would agree

with their proposals for the Phase 3 studies and, as Gowen admitted, they did a lot of work

“ahead of the meeting” “at risk.” Rather than admit their failure and waste of time, money, and

effort, the Individual Defendants simply moved forward with the work they already started

despite the FDA’s disagreements with them. While Trevena was representing to investors about


                                                 38
        Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 39 of 93



their supposedly “successful” meeting with the FDA, they were also lobbying the agency about

Trevena’s proposed endpoint and responder definition, which Trevena knew the FDA did not

agree with. Trevena’s hubris led them to set up the Phase 3 program at risk so that they would

be able to move forward immediately after the end of Phase 2 meeting.          When the FDA

disagreed with the key elements of Trevena’s Phase 3 program, the Company attempted to push

its plan through rather than take the time and resources to redesign the Phase 3 program to the

FDA’s satisfaction.

       82.    A reasonable person, reading defendant Gowen’s statements concerning the

benefits of having frontloaded the Phase 3 program design prior to the End-of-Phase 2 meeting,

would understand that Trevena’s executives believed that the FDA agreed with the key elements

of their Phase 3 program, and all that stood in the way of securing approval for oliceridine was

successfully implementing the program as it had been presented to the FDA. Gowen omitted the

known material facts, that the FDA disagreed with the key elements of the Phase 3 program,

which were necessary to make her statement regarding the benefits of having initiated the Phase

3 program design ahead of the End-of-Phase 2 meeting not misleading. Rather than “allow[ing]

[Trevena] to start very quickly now,” the real facts were that Trevena had already started—at

risk—a Phase 3 program which the FDA disagreed with, and Trevena would not be able or

willing to modify the program as a result of the FDA’s disagreements.

       83.    Indeed, just days after touting the success and agreement with the FDA, on May

6, 2016, unbeknownst to investors, Trevena submitted to the FDA a justification for their

proposed responder definition, which the FDA had previously rejected.

       84.    Omitting to disclose the FDA’s disagreement with Trevena’s proposed primary

endpoint while concealing Trevena’s ongoing attempt to justify its rejected primary endpoint




                                              39
          Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 40 of 93



rendered the statements concerning the benefits of preparing the Phase 3 study at risk, set forth in

paragraphs 80 and 81, materially false and misleading.

        85.        Defendants Gowen and Soergel apparently attended the March 29, 2016 meeting

with the FDA and received and reviewed the FDA’s minutes from that meeting. Soergel stated

on May 2 “we held our end of Phase 2 meeting at the end of March and we recently received the

final meeting minutes from the FDA.” Similarly, Gowen stated “we’ve had a very successful

end of Phase 2 meeting with the FDA. We heard that it is appropriate to move oliceridine into

Phase 3 . . . .”

        86.        Even if neither Gowen nor Soergel attended the March 29, 2016 End-of-Phase 2

meeting in person, they were reckless in discussing what occurred at the meeting, what the FDA

purportedly agreed with without first reviewing the minutes of the meeting that were sent to

Trevena. As a clinical stage biopharmaceutical company dependent on a single drug obtaining

approval from the FDA, its senior officers either knew of what actually happened at the End-of-

Phase 2 meeting and read the meeting minutes or discussed what transpired at the meeting in

reckless disregard for the truth.

        87.        On May 16, 2016, Trevena announced that its only other major drug candidate,

TRV-027, “failed to meet either the primary or secondary endpoints” during its Phase 2 trial.

Trevena made clear to investors that, as a result, it “expects to focus its efforts on its lead Phase 3

oliceridine pain program and its earlier stage programs,” and that there were no other drugs far

along in the development pipeline for Trevena besides oliceridine.

        88.        On June 8, 2016, Trevena issued a press release entitled “Trevena, Inc.

Announces First Patients Enrolled in the APOLLO-1 and APOLLO-2 Phase 3 Pivotal Efficacy

Studies of Oliceridine in Acute Pain.” In part, the press release stated:




                                                  40
        Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 41 of 93



       Trevena, Inc. (NASDAQ: TRVN), a clinical stage biopharmaceutical company
       focused on the discovery and development of biased ligands targeting G protein
       coupled receptors, today announced the enrollment of the first patients in the
       Phase 3 APOLLO-1 and APOLLO-2 studies of oliceridine in patients suffering
       moderate to severe acute pain following bunionectomy and abdominoplasty,
       respectively.

       “We are pleased to announce the start of the APOLLO studies, which we
       designed both to support approval of oliceridine and to confirm the potential
       differentiation of oliceridine from conventional opioids,” commented Maxine
       Gowen, Ph.D., chief executive officer. “The trials recapitulate many features of
       our successful Phase 2 studies, with refinements based on the full Phase 2 data
       set that we believe strengthen the study designs and improve our probability of
       success. Together with the ongoing ATHENA Phase 3 safety study, we believe
       the APOLLO studies position us to deliver a robust data package to support
       regulatory approval and commercial success.”

       The company continues to expect to report top-line data from both APOLLO
       studies in the first quarter of 2017, and to file an NDA for oliceridine in the
       second half of 2017. The company also continues to expect that its available cash
       and investments will be sufficient to fund operations into 2018.

       About the APOLLO-1 and APOLLO-2 Studies

       Both APOLLO trials are phase 3, multicenter, randomized, double-blind, placebo-
       and active-controlled studies of oliceridine for the treatment of moderate to severe
       acute pain. The APOLLO-1 study will evaluate pain for 48 hours following
       bunionectomy, and the APOLLO-2 study will evaluate pain for 24 hours
       following abdominoplasty. In each trial, patients will be randomized to receive
       placebo, morphine, or one of three regimens of oliceridine by patient-controlled
       analgesia (PCA) device for the management of their post-operative pain. Each
       study will enroll approximately 375 patients, allocated equally across study arms.
       The primary objective in each study is to evaluate the analgesic efficacy of
       oliceridine compared to placebo. Secondary endpoints will include comparisons
       of oliceridine efficacy, safety, and tolerability to morphine.

(Emphasis added).

       89.    Defendant Gowen’s statement that “we believe the APOLLO studies position us

to deliver a robust data package to support regulatory approval and commercial success,” was

misleading and contained a material omission, in that the statement fails to explain that the FDA

had: instructed Trevena to modify all protocols for ongoing clinical trials; disagreed with the

proposed dosing due to a lack of prior clinical data and non-clinical support for the proposed


                                               41
         Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 42 of 93



doses; and disagreed with the proposed non-inferiority margin for comparing morphine to

oliceridine, as described above.

       90.     Trevena’s description of the primary and secondary endpoints of the study was

misleading and contains a material omission, in that the statement fails to explain that the FDA

disagreed with the use of the primary endpoint proposed by Trevena, the proposed dosing

regimen, as well as the methods by which Trevena intended to prove its proposed secondary

endpoints as described above.

       91.     Also, on June 8, 2016, defendant Gowen presented on behalf of Trevena at the

Jefferies Healthcare Conference. During her opening remarks, Gowen stated “So, we had an end

of Phase 2 meeting with the FDA at the very end of March. And we reached agreement with

them that we have shown sufficient data to move into Phase 3. The program that we proposed to

them they agreed would support an approval – could support, I should say given that the data are

correct, could support an approval for the target indication.” Gowen further stated: “The key

elements of the Phase 3 program are two pivotal efficacy studies with PCA dosing as I – in the

study that I just showed you in Phase 2, to support efficacy. . . . And this is what allows us to get

this broad label.”

       92.     Gowen’s statement regarding the FDA’s comments at the End-of-Phase 2 meeting

at the end of March 2016 were materially false and misleading. The statement that the FDA

“agreed” that the “program [Trevena] proposed to them . . . could support an approval for the

target indication” is directly contradicted by the FDA’s minutes from that Phase 2 meeting,

where the FDA informed Trevena that it did not agree with the proposed dosing or primary

endpoint for the pivotal efficacy studies, which defendant Gowen herself described as “key

elements of the Phase 3 program.”




                                                 42
        Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 43 of 93



       93.     Furthermore, defendant Gowen’s description of the Phase 3 efficacy studies

contained material omissions in that the statements described the studies as being able to get

Trevena a “broad label” from the FDA without disclosing that the FDA, during its March 2016

meeting with Trevena, stated that “[a]ny comparative safety claims must be replicated,

adequately justified for clinical relevance, and established in the setting of comparable efficacy

between comparators to be considered for inclusion in labeling,” as described above. At the

same March 2016 meeting, the FDA also stated that it “did not agree with the proposed non-

inferiority (NI) margin for comparing morphine to oliceridine.” Since the FDA disagreed with

Trevena’s proposed method for comparing morphine to oliceridine, and informed the Company

that comparative safety claims had to be established in the setting of comparable efficacy

between comparators [i.e., morphine] to be considered for inclusion on the label, Trevena’s

chances of obtaining a “broad label” from the FDA were far from likely. This is directly

contrary to what Trevena presented to investors.

       94.     On June 21, 2016, defendant Soergel presented at the JMP Securities Life

Sciences Conference. During his opening remarks, Soergel stated “The Phase 3 timing and

expectations, as you can see here, we’ve initiated our Phase 3 program. The ATHENA study

was initiated in the first quarter. The two pivotal efficacy trials were initiated in the second

quarter. We expect the data from our Phase 3 pivotal efficacy studies in the first quarter of 2017

with an NDA submission in the second half of 2017. And hopefully, we can get this important

new drug to patients quickly.”

       95.     This statement was misleading and contained a material omission in that Soergel

stated that Trevena expected to submit its NDA in the second half of 2017 without disclosing

that the FDA had: previously informed Trevena of the need to modify all protocols for ongoing




                                               43
         Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 44 of 93



clinical trials; did not agree with the proposed dosing; did not agree with the proposed primary

endpoint; did not agree with the proposed non-inferiority margin for comparing morphine to

oliceridine; warned that comparative safety claims would have to satisfy stringent requirements

to be considered for inclusion in labeling; and had set forth strict criteria for the safety database

due to concerns about Trevena’s proposed dosing, greatly decreasing the likelihood of success of

that NDA.

       96.     On August 3, 2016, Trevena issued a press release announcing its second quarter

2016 financial results. The press release stated in part:

       “This quarter marked an important milestone for the company’s oliceridine
       program with the initiation of our two Phase 3 pivotal efficacy trials,” said
       Maxine Gowen, Ph.D., chief executive officer. “Following our successful End-
       of-Phase-2 and Breakthrough Therapy designation meeting with the FDA in
       the first quarter, we were able to rapidly initiate the pivotal efficacy trials, which
       are enrolling well.”

       Second Quarter and Recent Highlights [emphasis in original]

       Enrolled first patients in APOLLO-1 and APOLLO-2 Phase 3 trials of oliceridine.
       In June, the company announced the enrollment of the first patients in the
       APOLLO-1 and APOLLO-2 pivotal Phase 3 efficacy studies. APOLLO-1 is
       studying patients suffering moderate to severe pain for 48 hours after undergoing
       bunionectomy, while APOLLO-2 is studying patients suffering moderate to
       severe pain for 24 hours after undergoing abdominoplasty; both are 375-patient,
       multicenter, randomized, double-blind, placebo- and active-controlled studies.
       Patients are randomized to receive placebo, morphine, or one of three oliceridine
       regimens, all dosed as needed via patient-controlled analgesia (PCA) device for
       the management of their post-operative pain, with approximately 75 patients per
       study arm. The primary objective of both trials is to evaluate the analgesic
       efficacy of oliceridine versus placebo. Secondary endpoints compare the
       efficacy, safety, and tolerability of oliceridine to morphine. The company
       continues to expect to release top-line data in the first quarter of 2017 and to
       file an NDA in the second half of 2017.

(Emphasis added unless noted).

       97.     The statement made by defendant Gowen regarding Trevena’s “successful End-

of-Phase 2 and Breakthrough Therapy designation meeting with the FDA in the first quarter,”



                                                 44
         Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 45 of 93



was materially false and misleading in that the End-of-Phase 2 meeting was not successful, given

that the meeting resulted in the FDA informing Trevena that it did not agree with the proposed

dosing, the proposed primary endpoint, or the proposed non-inferiority margin for comparing

morphine to oliceridine. The FDA had also warned that comparative safety claims would have

to satisfy stringent requirements to be considered for inclusion in labeling, and had set forth strict

criteria for the safety database due to concerns about Trevena’s proposed dosing.

       98.     The description Trevena provided of the endpoints of their Phase 3 studies was

misleading and contained material omissions in that the statement failed to disclose that the FDA

had disagreed with Trevena’s use of the endpoint proposed by Trevena.

       99.     Trevena’s statement that it “continues to expect to . . . file an NDA in the second

half of 2017” was misleading and omitted to disclose material facts as the statement failed to

disclose that the FDA had: previously informed Trevena of the need to modify all protocols for

ongoing clinical trials; did not agree with the proposed dosing; did not agree with the proposed

primary endpoint; did not agree with the proposed non-inferiority margin for comparing

morphine to oliceridine; warned that comparative safety claims would have to satisfy stringent

requirements to be considered for inclusion in labeling; and had set forth strict criteria for the

safety database due to concerns about Trevena’s proposed dosing, and was thus unlikely to

approve Trevena’s NDA.

       100.    On November 3, 2016, Trevena issued a press release announcing its third quarter

2016 financial results. The press release stated in part:

       “This quarter saw important progress for our company, with continued execution
       of our Phase 3 program for oliceridine. We had extensive engagement with the
       medical community to discuss the challenges of acute pain management in the
       hospital and how oliceridine may provide an important treatment option to
       patients and physicians,” said Maxine Gowen, Ph.D., chief executive officer.
       “We look forward to sharing top-line data from both Phase 3 APOLLO pivotal



                                                 45
           Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 46 of 93



       efficacy studies in the first quarter of 2017, and filing an NDA in the second half
       of next year.”

       Third Quarter and Recent Highlights [Emphasis in original]

       •       APOLLO-1 and APOLLO-2 Phase 3 efficacy trials of oliceridine remain
               on track for first quarter 2017 top-line data release. The APOLLO-1 trial
               includes patients suffering moderate to severe pain after undergoing
               bunionectomy, while the APOLLO-2 trial includes patients suffering
               moderate to severe pain after undergoing abdominoplasty; both are 375-
               patient, multicenter, randomized, double-blind, placebo- and active-
               controlled studies.      Patients are randomized to receive placebo,
               morphine, or one of three oliceridine regimens, all dosed as needed via
               patient-controlled analgesia (PCA) device for the management of their
               post-operative pain, with approximately 75 patients per study arm. The
               primary objective of both trials is to evaluate the analgesic efficacy of
               oliceridine versus placebo. Secondary endpoints compare the efficacy,
               safety, and tolerability of oliceridine to morphine.

       •       Patient enrollment remains on track in the ATHENA multi-procedure
               safety study of oliceridine to support NDA filing in 2H 2017. This trial
               complements the APOLLO studies and aims to evaluate the safety and
               tolerability of oliceridine in patients with moderate to severe acute pain
               caused by a broad range of medical conditions or surgeries. Patients are
               treated on an as-needed basis via IV bolus, PCA administration, or both,
               as determined by the investigator.

(Emphasis added unless noted).

       101.    The description Trevena provided of the dosing for the Phase 3 studies was

misleading and contained material omissions in that the statement failed to disclose that the FDA

had disagreed with Trevena’s proposed dosing in the Phase 3 studies.

       102.    Likewise, the description Trevena provided of the primary and secondary

endpoints of the Phase 3 studies was misleading and contained material omissions in that the

statement failed to disclose that the FDA had disagreed with Trevena’s use of the primary and

secondary endpoints proposed by the Company.

       103.    Trevena’s statement that “[p]atient enrollment remains on track in the ATHENA

multi-procedure safety study of oliceridine to support NDA filing in 2H 2017” and subsequent



                                               46
           Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 47 of 93



description of the safety study was misleading and contained material omissions in that the

statement failed to disclose that the FDA had instructed Trevena to “modify all protocols for

ongoing clinical trials” to include certain safety assessments. The statement also failed to

disclose that the FDA had provided explicit minimum criteria for the safety database due to

concerns about Trevena’s proposed dosing regimen. As discussed in ¶¶ 149-50, below, Trevena

failed to implement the safety assessments as instructed by the FDA and failed to ensure that the

safety database satisfied the FDA’s minimum criteria, and was thus unlikely to gain approval for

the NDA.

       104.    On November 8, 2016, unbeknownst to investors and the marketplace, Trevena

held a teleconference with the FDA concerning the agency’s disagreement with Trevena’s

proposed method for evaluating the respiratory safety of oliceridine as compared to morphine.

The agency sent written minutes to Trevena from this meeting on December 19, 2016. These

written minutes, which were shared only with Trevena, stated directly:

       •       FDA did not agree with Trevena’s proposal to evaluate the respiratory
               safety of oliceridine as compared to morphine because the definition of
               Respiratory Safety Events (RSEs) was not clearly defined and the
               determination of the presence of an RSE relied largely on clinical acumen.
               Even though the parameters proposed in the evaluation of an RSE
               (respiratory rate, oxygen saturation, and MRPSS somnolence/sedation
               scores) are well accepted criteria used for the assessment of patients at risk
               for experiencing an RSE, it is unclear that a small change in these
               parameters is of clinical significance. Trevena was told to specify a
               clinically meaningful definition of an RSE, such as patients who require a
               clinical intervention after meeting a specific criterion (e.g., naloxone
               administration and/or oxygen administration with a reduction in oxygen
               saturation). Further, FDA did not agree with inclusion of sedation and
               somnolence in the RSE definition.

       •       FDA stated that the statistical model proposed to evaluate the respiratory
               safety of oliceridine incorporates both the population prevalence of RSEs
               and the population conditional mean cumulative duration of RSEs to
               describe respiratory safety burden (RSB). Based on this model, a small
               change in event duration could result in a statistically significant result



                                                47
        Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 48 of 93



               without clinical significance. In addition, the RSB endpoint is difficult to
               interpret and apply directly to clinical practice. Trevena was asked to
               analyze and report event duration separately from the event prevalence.

       105.    On January 4, 2017, Trevena issued a press release entitled “Trevena Completes

Enrollment of Phase 3 APOLLO Pivotal Efficacy Trials of Oliceridine for Moderate-to-Severe

Acute Pain.” In part, the press release stated:

       Trevena, Inc. (NASDAQ:TRVN) today announced that it has completed
       enrollment of its Phase 3 APOLLO-1 and APOLLO-2 pivotal efficacy studies of
       oliceridine (TRV130) in moderate-to-severe acute pain following bunionectomy
       and abdominoplasty, respectively.

       “We are pleased to have completed enrollment in these important studies and to
       confirm that the APOLLO trials remain on schedule to report top-line results in
       the first quarter of 2017,” said Maxine Gowen, Ph.D., chief executive officer.
       “We look forward to sharing these data when they become available.”

       The APOLLO studies were designed based on the Phase 2 clinical trials of
       oliceridine that were successful in showing potential differentiation of
       oliceridine from morphine. The Company expects top-line results to include
       measures of efficacy, safety, and tolerability of oliceridine compared to both
       placebo and morphine.

       In addition, the Company announced that patient enrollment for the Phase 3
       ATHENA multi-procedure safety study remains on track. The Company
       continues to anticipate filing a New Drug Application (NDA) for oliceridine
       with the U.S. Food & Drug Administration (FDA) in the second half of 2017.

       About the APOLLO-1 and APOLLO-2 Studies [emphasis in original]

       Both APOLLO trials are Phase 3, multicenter, randomized, double-blind,
       placebo- and active-controlled studies of oliceridine for the treatment of moderate
       to severe acute pain. The APOLLO-1 study is evaluating pain for 48 hours
       following bunionectomy, and the APOLLO-2 study is evaluating pain for 24
       hours following abdominoplasty. In each trial, patients were randomized to
       receive placebo, morphine, or one of three regimens of oliceridine by patient-
       controlled analgesia (PCA) device for the management of their post-operative
       pain. Each study enrolled approximately 375 patients, allocated equally across
       study arms. The primary objective in each study is to evaluate the analgesic
       efficacy of oliceridine compared to placebo. Secondary endpoints include
       comparisons of efficacy, safety, and tolerability of oliceridine to morphine.

(Emphasis added unless noted).




                                                  48
        Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 49 of 93



       106.   The description Trevena provided concerning the design of the Phase 3 studies

was misleading and contained material omissions in that the statement failed to disclose that the

FDA had disagreed with Trevena’s proposed dosing, the primary endpoint, and the methods by

which Trevena planned to prove its secondary endpoints.

       107.   The statement that Trevena expected the study results to include “measures

of . . . safety . . . of oliceridine compared to both placebo and morphine” was also materially

false and misleading in that it failed to disclose that in November 2016, the FDA informed

Trevena that it “did not agree with Trevena’s proposal to evaluate the respiratory safety of

oliceridine as compared to morphine.”

       108.   Furthermore, Trevena’s statement that the “ATHENA multi-procedure safety

study remains on track” was misleading and contained material omissions in that the statement

failed to disclose that the FDA had explicitly instructed Trevena that the safety database must

include at least 350 patients exposed to the highest intended dose for the longest expected

duration of use. Trevena also failed to disclose that this requirement was due to the FDA’s

disagreement with Trevena’s proposed dosing of 100 mg daily, given that Trevena had only

studied maximum daily doses of 36.8 mg and did not have adequate non-clinical support for the

proposed dosing. Indeed, an FDA Briefing Document would later reveal that during the review

cycle, Trevena “modified the recommended maximum daily dose and dosing instructions . . .

several times” including reducing the maximum daily dose “from 100 mg daily to 40 mg daily to

try to address the adequacy of the safety database[.]” Even with the undisclosed modifications,

the FDA Briefing Document shows that Trevena was never able satisfy the safety database

requirements—instead the highest daily dose that had at least 350 patients exposed was only 27

mg, and the highest dose with the longest actual duration that had at least 350 patients was only




                                               49
        Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 50 of 93



37.2 mg over a period of 35.5 hours, as described in ¶ 150, below. Not only was Trevena never

“on track” to complete the safety study to the FDA’s satisfaction, it was also covertly reducing

the maximum daily dose and dosing instructions in the hopes of producing acceptable results.

       109.    On February 21, 2017, Trevena issued a press release entitled “Trevena

Announces Positive Top-line Results from Two Phase 3 Pivotal Efficacy Studies of Intravenous

Oliceridine in Moderate-to-Severe Acute Pain.” In part, the press release stated:

       Trevena, Inc. (NASDAQ: TRVN) today announced positive top-line results from
       its Phase 3 APOLLO-1 and APOLLO-2 pivotal efficacy studies of oliceridine in
       moderate-to-severe acute pain following bunionectomy and abdominoplasty,
       respectively. In both studies, all dose regimens achieved their primary endpoint
       of statistically greater analgesic efficacy than placebo, as measured by responder
       rate. In addition, oliceridine showed dose-related trends of improvements vs.
       morphine on numerous measures of respiratory safety and gastrointestinal
       tolerability — both key unmet needs in acute pain management.

       “These data are exciting — they confirm earlier data, and show an improved
       safety and tolerability profile of oliceridine compared to morphine, with very
       similar results across the two studies,” said Timothy Beard, M.D., FACS, Chair of
       Department of Surgery, Bend Memorial Clinic, Oregon.

       “We believe the data for all three dose regimens will support FDA approval of IV
       oliceridine with a broad indication of management of moderate-to-severe acute
       pain. These successful trials cap a development program that has shown
       consistent differentiation of oliceridine from morphine in multiple clinical trials,”
       said Maxine Gowen, Ph.D., chief executive officer. “We look forward to
       submitting a new drug application with the goal of bringing this innovative
       product to patients.”

       Both APOLLO trials were Phase 3, multicenter, randomized, double-blind,
       placebo- and active-controlled studies of oliceridine. The primary objective of
       each study was to evaluate the analgesic efficacy of oliceridine compared to
       placebo. Secondary endpoints included comparisons of efficacy, safety, and
       tolerability of oliceridine to morphine.        Both studies included multiple
       measurements of nausea and vomiting, which occur in approximately 30% of
       postoperative patients and increase costs to hospitals, as well as multiple measures
       of respiratory safety, which can pose serious and costly risks to patient safety.

                                         *      *       *

       Oliceridine program update



                                                50
        Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 51 of 93



       The Company also announced that patient enrollment for the Phase 3 ATHENA
       multi-procedure safety study remains on track, with over 400 patients treated with
       oliceridine and no apparent off-target or unexpected adverse effects to date. In
       addition, a recently completed renal impairment study suggests that no dose
       adjustment will be required in renally impaired patients, and a metabolism study
       showed no evidence of active metabolites. These data distinguish oliceridine
       from conventional opioids like morphine and hydromorphone and support ease of
       administration for oliceridine — particularly in at-risk patients for whom safe
       opioid titration can be challenging. All additional clinical, non-clinical, and
       manufacturing activities remain on track to support an NDA submission in the
       fourth quarter of this year.

       110.   The results Trevena reported concerning the Phase 3 efficacy trials, that “[i]n both

studies, all dose regimens achieved their primary endpoint of statistically greater analgesic

efficacy than placebo, as measured by responder rate” was misleading and contained material

omissions in that the statement failed to disclose that the FDA had disagreed with Trevena’s

proposed dosing and primary endpoint.

       111.   Trevena’s statement that “oliceridine showed dose-related trends of improvements

vs. morphine on numerous measures of respiratory safety and gastrointestinal tolerability” also

was misleading and contained material omissions in that the statement failed to disclose that the

FDA had disagreed with Trevena’s proposed non-inferiority margin for comparing morphine to

oliceridine and did not agree with Trevena’s proposal to evaluate the respiratory safety of

oliceridine as compared to morphine.

       112.   Furthermore, defendant Gowen’s statement that “We believe the data for all three

dose regimens will support FDA approval of IV oliceridine with a broad indication” and that the

“successful trials . . . ha[ve] shown consistent differentiation of oliceridine from morphine in

multiple clinical trials” was misleading and contained material omissions because the statement

failed to disclose that the FDA had disagreed with Trevena’s proposed dosing, primary endpoint,

an non-inferiority margin for comparing morphine to oliceridine.




                                               51
        Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 52 of 93



       113.    The description of the Phase 3 studies including “multiple measures of respiratory

safety” also was misleading and contained material omissions in that the statement failed to

disclose that the FDA did not agree with Trevena’s proposal to evaluate the respiratory safety of

oliceridine as compared to morphine.

       114.    Furthermore, Trevena’s discussion of the Phase 3 study results was misleading

and contained material omissions in that the statement failed to disclose that the FDA had

instructed the Company to “submit amendments to modify all protocols for ongoing clinical

trials” to include certain safety assessments, because Trevena’s Phase 2 study saw “QTcF

prolongation [which] exceeded the 10-ms regulatory threshold at clinically relevant exposures.”

Unbeknownst to investors, Trevena failed to implement the additional safety assessments,

leading the FDA to conclude that “the limited ECG monitoring data [which the FDA had

instructed Trevena to collect] in Phase 3 do not appear to be adequate to evaluate the QT effects

of oliceridine” as described in ¶ 150, below.

       115.    Also, on February 21, 2017, defendants Gowen and Soergel held a conference call

to discuss the top-line results for the Phase 3 efficacy studies. In addition to repeating the false

and misleading statements described in ¶¶ 109-14, above, defendant Gowen acknowledged

during the call that “[a] particular challenge was including morphine as a comparator in the trial,

not the norm in our industry, and we took this step once again in order to demonstrate the benefit

of this innovative next-generation opioid compared head to head to conventional opioids. . . .

[W]e delivered two highly successful trials.” Gowen’s statement was misleading and contained

material omissions in that it failed to disclose that the FDA did not agree with Trevena’s

proposed non-inferiority margin for comparing morphine to oliceridine and that the FDA had




                                                52
           Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 53 of 93



informed Trevena that any comparative safety claims would have to be established in the setting

of comparable efficacy between comparators to be considered for inclusion in labeling.

       116.    During the call, defendant Soergel also discussed Trevena’s use of a responder

analysis to assess the primary efficacy endpoint, explaining that Trevena “use[d] this analysis

because it reflects the efficacy of the drug in the cleanest way.” Soergel’s statement was

misleading and contained material omissions in that it failed to disclose that the FDA did not

agree with Trevena’s use of a responder analysis in its proposed primary endpoint.

       117.    Defendant Soergel also discussed the secondary endpoints, “including respiratory

safety compared to morphine and non-inferiority on efficacy compared to morphine.” Soergel’s

discussion was misleading and contained material omissions in that it failed to disclose that the

FDA did not agree with Trevena’s proposed non-inferiority margin for comparing morphine to

oliceridine and did not agree with Trevena’s proposal to evaluate the respiratory safety of

oliceridine as compared to morphine.

       118.    On March 8, 2017, Trevena issued a press release announcing its fourth quarter

and fiscal year 2016 financial results. The press release stated in part:

       “The recent successful completion of the pivotal efficacy studies for OLINVO
       puts us in a strong position to bring this innovative analgesic to physicians and
       patients in need of a new option for managing moderate-to-severe acute pain in
       the hospital,” said Maxine Gowen, Ph.D., chief executive officer. “We believe
       the data from these studies highlight the potential for OLINVO to reduce the
       burden of opioid-related adverse effects, particularly for those patients who are at
       elevated risk for serious consequences from post-operative nausea and vomiting
       or opioid-induced respiratory depression.”

       2016 and recent corporate highlights

                                          *       *      *

       •       Successful End-of-Phase 2 meeting with FDA. In May 2016, the
               Company announced that it had reached general agreement with the FDA
               on key elements of the Phase 3 OLINVO program to support a New Drug
               Application (NDA), including that the APOLLO-1 and APOLLO-2


                                                 53
           Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 54 of 93



               pivotal efficacy trials in bunionectomy and abdominoplasty included
               appropriate patient populations to support an indication for moderate-to-
               severe acute pain.

       •       In February 2017, announced positive top-line results from two
               Phase 3 pivotal efficacy studies of OLINVO in moderate-to-severe
               acute pain. OLINVO demonstrated fast onset and strong opioid efficacy
               in hard tissue and soft tissue pain models, supporting the Company’s
               planned NDA submission and a potential indication for the management
               of moderate-to-severe acute pain. Numerous measures of respiratory
               safety and gastrointestinal tolerability all showed trends of meaningful
               improvements for OLINVO compared to a commonly used IV morphine
               regimen.

       •       Initiated Phase 3 ATHENA open label safety study of OLINVO. In
               January 2016, the Company announced the launch of the OLINVO Phase
               3 clinical program with the enrollment of patients in the open label Phase
               3 ATHENA study. This study is evaluating the safety and tolerability of
               OLINVO in patients with acute moderate-to-severe pain in a variety of
               surgical settings. As of February 15, 2017, more than 400 patients have
               been treated with OLINVO, with no apparent off-target or unexpected
               drug-related adverse effects to date. The Company remains on track to
               submit an NDA for OLINVO in the fourth quarter of 2017.

       119.    Trevena’s description of its “successful” End-of-Phase 2 meeting with the FDA,

in which it claimed to have reached general agreement with the FDA on “key elements” of the

Phase 3 program was misleading and contained material omissions in that the statement failed to

disclose the FDA’s disagreement with the key elements of the Phase 3 program, including

Trevena’s proposed dosing, primary endpoint, non-inferiority margin for comparing morphine to

oliceridine, and how Trevena would prove its secondary endpoints.

       120.    The overview of the “positive” top-line results from the Phase 3 efficacy trials,

including that the studies demonstrated “strong opioid efficacy” to support the Company’s

planned NDA, as well as the claims of meaningful improvement in respiratory safety compared

to morphine also were misleading and contained material omissions in that the statements failed

to disclose that the FDA did not agree with Trevena’s proposed primary endpoint and did not




                                               54
        Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 55 of 93



agree with Trevena’s proposal to evaluate oliceridine’s respiratory safety as compared to

morphine.

       121.    Furthermore, the statement that the ATHENA safety study “remains on track”

was misleading and contained a material omission in that it failed to disclose that the FDA had

set minimum criteria for the safety database due to concerns about Trevena’s proposed dosing

regimen. The statement also failed to disclose that Trevena was never “on track” to complete the

study to the FDA’s satisfaction, despite having modified the proposed maximum dosing and

dosing instructions on multiple occasions in order to address the adequacy of the safety database,

as described in ¶ 150, below.

       122.    Defendants Gowen and Soergel conducted a conference call on the same day.

During the call, defendant Gowen discussed the results of the Phase 3 trials, stating in part:

       So, these data also emphasize the strong efficacy of OLINVO comparable to
       morphine, but also suggest that the OLINVO regimen using 0.35 milligram doses
       allowed patients to dose themselves to the best balance of efficacy and safety and
       tolerability.

       Another important feature of efficacy is the ability of the physician to use the drug
       as they are accustomed to using conventional opioids, adjusting the dose freely as
       they optimize therapy to the individual needs of each patient and this is the way
       physicians work with opioids and we have deliberately generated data using both
       PCA and bolus dosing over a broad range in our Phase 2 and 3 trials. Doing so
       clearly demonstrating the efficacy of OLINVO in comparison to morphine.

                                         *       *       *

       Let’s turn now to the safety and tolerability of the product. First we’ve measured
       respiratory safety in multiple different ways across five clinical trials and in each
       case have shown the benefit of OLINVO compared to morphine. Here in our
       Phase 3 APOLLO trials our key secondary endpoint was respiratory safety
       burdens, which we measure as the product of the incidents of a respiratory safety
       event and its average duration.

                                         *       *       *

       This chart shows the frequency of respiratory safety events in the two trials and
       these are new data that we are showing you today and in this case we not only


                                                 55
           Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 56 of 93



       again see the clear trends but also statistical significance in the 0.35 milligram
       group in APOLLO-1. These data very consistent with our Phase 2 results in
       which this was our pre-specified endpoint. So we are consistently seeing a
       meaningful reduction in respiratory safety measures with the 0.35 meg regimen
       which in APOLLO-1 was about a 50% reduction, both statistically and highly
       clinically significant. And we also believe that this level of reduction will provide
       meaningful reductions in the cost of care as well.

       123.    Defendant Gowen’s discussion of the positive efficacy and dosing data from the

Phase 3 studies was misleading and contained material omissions in that her statement failed to

disclose that the FDA did not agree with Trevena’s proposed dosing or primary endpoint.

       124.    Likewise, Defendant Gowen’s discussion of positive respiratory safety data from

the Phase 3 studies omitted the material fact that the FDA did not agree with Trevena’s proposal

to evaluate the respiratory safety of oliceridine as compared to morphine.

       125.    On May 4, 2017, Trevena issued a press release announcing its first quarter 2017

financial results. The press release stated in part:

       “This quarter marked a key milestone for our OLINVO program, with the
       delivery of robust data that we believe will support our new drug application and
       demonstrates the potential value of OLINVO for the management of moderate-to-
       severe acute pain in the hospital,” said Maxine Gowen, Ph.D., chief executive
       officer. “There remains a critical unmet need for patients who require IV opioids
       to manage pain but are at risk for poor outcomes from opioid-related adverse
       effects. Our successful Phase 3 data showed not only significant efficacy of
       OLINVO versus placebo to support approval, but also showed the potential for
       fewer gastrointestinal and respiratory adverse effects while providing comparable
       pain relief to a commonly used morphine regimen.”

       First quarter and recent corporate highlights

       •       Announced positive top-line results from two Phase 3 pivotal efficacy
               studies of OLINVOTM (oliceridine injection) for moderate-to-severe
               pain. In February, the Company announced positive data from the
               APOLLO-1 and APOLLO-2 studies of OLINVO in moderate-to severe-
               acute pain following hard tissue and soft tissue surgeries, respectively.
               OLINVO demonstrated significant analgesic efficacy compared to placebo
               in both studies for all three tested dosing regimens. Consistent with Phase
               2b results, a 0.35 mg dose regimen provided comparable pain relief to a
               common IV morphine regimen and showed potential to reduce opioid-



                                                  56
           Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 57 of 93



               related adverse effects on multiple measures of respiratory safety and
               gastrointestinal tolerability.

       •       OLINVO program remains on track for a new drug application
               (NDA) submission in 4Q 2017. As of March 31, 2017, approximately
               600 patients have been treated with OLINVO in the ongoing open-label,
               multi-procedure ATHENA safety study. In addition, the Company has
               successfully completed a chemistry, manufacturing, and controls Type B
               pre-NDA meeting with the U.S. Food and Drug Administration (FDA),
               and all pre-NDA activities remain on track to support an NDA submission
               to the FDA in the fourth quarter of 2017.

       126.    The overview of the “positive” top-line results from the Phase 3 efficacy trials,

including that the studies demonstrated “significant analgesic efficacy,” the positive results of

the dosing regimen, as well as the claims of meaningful improvement in respiratory safety

compared to morphine was misleading and contained material omissions in that the statements

failed to disclose that the FDA did not agree with Trevena’s proposed primary endpoint, did not

agree with Trevena’s proposed dosing, and did not agree with Trevena’s proposal to evaluate

oliceridine’s respiratory safety as compared to morphine.

       127.    The description of the ATHENA safety study also was misleading and omitted the

material fact that the FDA had set minimum criteria for the safety database due to concerns about

Trevena’s proposed dosing regimen. The statement also failed to disclose that Trevena had

unsuccessfully modified the proposed maximum dosing and dosing instructions on multiple

occasions in order to address the adequacy of the safety database, as described in ¶ 150, below.

       128.    On May 5, 2017, Trevena met privately with the FDA concerning the design of its

Phase 3 clinical trials.     According to the FDA’s later-published description of those

communications:

       May 5, 2017 – Advice on Integrated Statistical Analysis Plan (ISAP) for the
       Integrated Summary of Safety




                                               57
           Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 58 of 93



       •       Agency agreed with the proposed pooling for the ISAP, the planned
               subgroups for analysis of intrinsic and extrinsic factors, and planned
               summarization of adverse events.

       •       FDA reiterated the concerns noted at the November 8, 2016,
               teleconference regarding the assessment of respiratory safety. It was
               noted that the RSE as described in the ISS statistical plan would be
               considered exploratory and would not be acceptable for a proposed
               labeling claim.

       129.    On July 20, 2017, Trevena announced that defendant Soergel, its Chief Medical

Officer, was resigning.

       130.    Also, on July 20, 2017, defendants Gowen and Soergel presented the results of the

ATHENA safety study at their 2017 Analyst Day. During the presentation, defendant Gowen

discussed the safety study, stating: “And of course, we now have a complete safety database to

support the NDA file.” During the Q&A portion of the presentation, defendants Gowen and

Soergel answered a question from Antonio Eduardo Arce, an analyst at H.C. Wainwright & Co.

LLC as set forth below:

       Q. And then Maxine, just 1 final question related to commercial. It’s a bit early
       yet – you haven’t even submitted – but wondering your thoughts on how you see
       ultimately the labeled indication coming out? Do you see any kinds of
       particular restrictions?

       A. [Gowen] No. I don’t think we anticipate restrictions. We anticipate a broad
       indication statement because we followed the guidance to get that. And we’re
       hoping that we’ve now generated more than enough data to get broad dosing
       administration guidance. So restrictions, I can’t think of any that we’ve
       identified at this point.

       A. [Soergel] So our goal has been to have a label that looks like other opioids
       from the perspective of sort of lack of a maximum dose, huge flexibility of
       administration and then language around titration. So take care of the
       patient’s pain with as much drug as you need to and balance their side effects,
       in summary as a (inaudible). So that’s been our goal and that’s been what we’ve
       guided the development plan towards.

(Emphasis added).




                                              58
        Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 59 of 93



       131.    Defendant Gowen and Soergel’s above statements were misleading and contained

material omissions in that they failed to disclose that the FDA informed Trevena that it did not

agree with the proposed dosing of up to 100 mg daily for the Phase 3 program because Trevena

had previously only studied maximum daily doses of 36.8 mg, and informed Trevena that the

safety database must include at least 350 patients exposed to the highest intended dose for the

longest expected duration of use. As revealed in the FDA Briefing Document on October 9,

2018, Trevena’s safety database failed to meet the FDA’s minimum requirements despite

lowering the proposed maximum daily dose and dosing instructions on multiple occasions in an

attempt to address the adequacy of the safety database. Specifically, the highest dose that had at

least 350 patients exposed during the first 24 hours was only 27 mg, and the highest dose with

the longest actual duration that had at least 350 patients exposed was only 37.2 mg over 35.5

hours, as described in ¶ 150, below. By the time of the July 20, 2017 statements, defendants

Gowen and Soergel knew, or recklessly disregarded, that the safety database did not meet the

FDA’s minimum requirements. Given the FDA’s explicit instructions for the safety database,

defendants had no reasonable basis to believe that Trevena had a “complete safety database” that

would support “broad dosing administration guidance” with “a lack of a maximum dose” and

“huge flexibility of administration.”     Indeed, after receiving notification that the FDA had

formally rejected Trevena’s application, Trevena acknowledged in a press release on November

2, 2018 that the FDA stated that the “submitted safety database is not of adequate size for the

proposed dosing.” In other words, the FDA’s position was not the result of a difference of

opinion in interpreting scientific data. Rather, it was the result of Trevena’s blatant failure to

follow the FDA’s explicit instructions.




                                                59
           Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 60 of 93



       132.    On August 3, 2017, Trevena issued a press release announcing its second quarter

2017 financial results. The press release stated in part:

       “The second quarter saw continued progress towards our goal of delivering an
       innovative new option for patients who are at risk of adverse events associated
       with IV opioids like morphine,” said Maxine Gowen, Ph.D., chief executive
       officer. “We have now completed our Phase 3 clinical development for OLINVO
       and successfully completed our pre-NDA meetings with the FDA. In addition, we
       have refined our commercial strategy to lay the groundwork for a successful
       commercial launch. With the comparative data from our successful APOLLO
       pivotal efficacy studies, as well as data and investigator observations from more
       real-word use in the ATHENA open label study, we believe the value of OLINVO
       will resonate with potential prescribers who want to improve the care of hospital
       patients suffering severe pain.”

       Second quarter and recent corporate highlights

       •       OLINVO™ (oliceridine injection) program remains on track for a
               new drug application (NDA) submission in September/October 2017.
               In July 2017, the Company announced that enrollment in the ATHENA
               open-label safety study was complete to support the NDA file, with 772
               patients treated with OLINVO across more than 40 sites. In addition, the
               Company successfully completed a chemistry, manufacturing, and
               controls (CMC) Type B pre-NDA meeting and a preclinical and clinical
               Type B pre-NDA meeting with the U.S. Food and Drug Administration
               (FDA). All pre-NDA activities remain on track to support an NDA
               submission to the FDA in September/October of 2017.

(Underline emphasis added).

       133.    The description of the “comparative data from our successful APOLLO pivotal

efficacy studies” was misleading and contained material omissions in that the statement failed to

disclose that the FDA did not agree with Trevena’s proposed primary endpoint, non-inferiority

margin for comparing morphine to oliceridine. The statement also omitted the material fact that

the FDA disagreed with Trevena’s proposal to evaluate the respiratory safety of oliceridine as

compared to morphine—a concern that was reiterated to Trevena in May 2017.

       134.    The statement that the “ATHENA open-label safety study was complete to

support the NDA file” also was misleading and contained material omissions in that it failed to



                                                 60
              Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 61 of 93



disclose that Trevena had modified the proposed maximum daily dosing and dosing instructions

on multiple occasions in order to address the adequacy of the safety database—which required at

least 350 patients exposed to the highest intended dose for the longest expected duration of use—

and that Trevena was never able to meet this FDA-imposed requirement. See ¶¶ 74, 79, 150,

herein.

          135.    On November 7, 2017, Trevena issued a press release announcing its third quarter

2017 financial results. The press release stated in part:

          “The recent submission of the OLINVO NDA capped a transformative period for
          our Company,” said Maxine Gowen, Ph.D., chief executive officer. “We are now
          focused on preparing for the approval and commercialization of OLINVO, while
          continuing to advance our development pipeline following our recent strategic
          decision to halt our discovery research efforts. To this end, new results continue
          to highlight the potential value of OLINVO for patients in a real world setting
          who require IV opioids but are at risk of opioid-related adverse events. Positive
          interim Phase 1 data for TRV250 bode well for future clinical development of this
          exciting potential migraine therapy.”

          Third quarter and recent corporate highlights

          •       OLINVO New Drug Application submitted. The Company recently
                  submitted its New Drug Application (NDA) for OLINVO to the U.S. Food
                  and Drug Administration (FDA). OLINVO is the first G protein biased
                  ligand of the mu opioid receptor, a new class of opioid receptor modulator,
                  and the first pain program to receive Breakthrough Therapy designation
                  from the FDA. The submission includes data showing that intravenous
                  OLINVO demonstrated analgesic efficacy in all three dosing regimens
                  tested in the two Phase 3 APOLLO pivotal efficacy studies. These trials
                  were designed to support an indication for the management of moderate-
                  to-severe acute pain in adult patients for whom an intravenous opioid is
                  warranted. The filing also includes safety and tolerability data for over
                  1,100 patients administered OLINVO across Phase 2 and Phase 3 studies,
                  including the ATHENA open label safety study.                    Additional
                  pharmacokinetic data, clinical pharmacology data, and results from five
                  randomized controlled trials with head to head comparisons to morphine,
                  support potential differentiation of OLINVO.

          •       New data from Phase 3 ATHENA open label safety study. In July, the
                  Company announced top-line results from the first 418 patients
                  administered OLINVO to manage medical or postoperative pain in the
                  ATHENA study, which was designed to model real-world use including


                                                  61
         Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 62 of 93



               multimodal analgesia regimens incorporating OLINVO. Data for all 768
               patients administered OLINVO are now final, and highlight the
               effectiveness and utility of OLINVO in treating patients who require an IV
               opioid to manage pain.

(Underline emphasis added).

       136.    The description Trevena provided of its NDA submission concerning efficacy,

dosing, and secondary endpoints was misleading and contained material omissions in that the

statement failed to disclose that the FDA disagreed with Trevena’s proposed dosing, primary

endpoint, and non-inferiority margin for comparing morphine to oliceridine—on which the

ability to secure inclusion of secondary endpoints on a potential label depended. The statement

also omitted the material fact that the FDA disagreed with Trevena’s proposal to evaluate the

respiratory safety of oliceridine as compared to morphine—a concern that was reiterated to

Trevena in May 2017.

       137.    Trevena’s statement that the data for the ATHENA safety study was now

complete was misleading and contained material omissions in that it failed to disclose that

Trevena had failed meet the FDA’s requirement of providing a safety database that included at

least 350 patients exposed to the highest intended dose for the longest expected duration of use,

despite modifying the proposed maximum daily dose and dosing instructions on multiple

occasions in order to address the adequacy of the safety database. See ¶¶ 74, 79, 150, herein.

       138.    On March 7, 2018, Trevena issued a press release announcing its fourth quarter

and fiscal year 2017 financial results. The press release stated in part:

       “2017 marked important progress for Trevena as we completed our Phase 3
       program and NDA submission for OLINVO and prepared to support commercial
       launch,” said Maxine Gowen, Ph.D., chief executive officer. “We look forward to
       potential approval of OLINVO later this year, as well as advancement of our
       earlier R&D programs. We remain committed to bringing patients innovative
       medicines for safer and more successful pain management.”

       2017 and recent corporate highlights


                                                 62
        Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 63 of 93



       New Drug Application (NDA) for OLINVO submitted and accepted. In
       January 2018, the Company announced that the FDA has accepted the Company’s
       NDA for OLINVO. OLINVO is an investigational product for the management
       of moderate to severe acute pain. It is the first G protein biased ligand of the mu
       receptor designed to provide IV opioid pain relief with fewer associated adverse
       effects. The FDA has informed the Company that it intends to convene an
       advisory committee meeting to discuss the OLINVO NDA ahead of the
       Prescription Drug User Fee Act (PDUFA) review date of November 2, 2018. If
       approved, the Company expects commercial launch of OLINVO in the first
       quarter of 2019 following DEA scheduling.

       Announced top line data from the successful Phase 3 open label ATHENA
       safety study. In November, the Company announced top-line results from
       768 patients administered OLINVO to manage medical or postoperative pain in
       the ATHENA study, which was designed to model real-world use including
       multimodal analgesia regimens incorporating OLINVO. Data highlight the
       potential effectiveness and utility of OLINVO in treating patients who require an
       IV opioid to manage acute pain. Patients at elevated risk of opioid-related
       adverse events were well represented in the study; more than 30% of patients
       were 65 years or older, and more than 50% of patients were obese, with body
       mass index (BMI) >30 kg/m2. Only 4% of patients discontinued for lack of
       efficacy, and 2% of patients discontinued for adverse events. Adverse event rates
       associated with OLINVO administered by patient controlled analgesia (PCA) and
       as-needed clinician-administered bolus dosing were similar, supporting potential
       use of OLINVO in both administration paradigms.

(Underline emphasis added).

       139.    The statement concerning the completion of the Phase 3 program and NDA

submission was misleading and contained material omissions in that the statement failed to

disclose that the FDA disagreed with Trevena’s proposed dosing, primary endpoint, and non-

inferiority margin for comparing morphine to oliceridine—on which the ability to secure

inclusion of secondary endpoints on a potential label depended. The statement also omitted the

material fact that the FDA disagreed with Trevena’s proposal to evaluate the respiratory safety of

oliceridine as compared to morphine—a concern that was reiterated to Trevena in May 2017.

Defendant Gowen’s statement that “[w]e look forward to potential approval of OLINVO later

this year” was also materially false and misleading because the foregoing omissions concealed

the fact that FDA approval for oliceridine was unlikely.


                                               63
         Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 64 of 93



       140.    The description of the ATHENA safety study also was misleading and contained

material omissions in that it failed to disclose that Trevena had failed meet the FDA’s

requirement of providing a safety database that included at least 350 patients exposed to the

highest intended dose for the longest expected duration of use, despite modifying the proposed

maximum daily dose and dosing instructions on multiple occasions in order to address the

adequacy of the safety database. See ¶¶ 74, 79, 150, herein.

       141.    On April 6, 2018, Trevena issued a press release announcing that defendant

Gowen would be retiring from the Company effective October 1, 2018.

       142.    On May 3, 2018, Trevena issued a press release announcing first quarter 2018

financial results. The press release stated in part:

       “In 2018, we have made important progress in Trevena’s evolution,” said Maxine
       Gowen, Ph.D., president and chief executive officer. . . . We continue to have an
       ongoing productive dialogue with the FDA as they review our oliceridine NDA,
       and look forward to an advisory committee meeting later this year and potential
       approval in November.”

       First quarter and recent corporate highlights

       New Drug Application (NDA) for oliceridine submitted and accepted. In
       January 2018, the Company announced that the FDA has accepted the Company’s
       NDA for oliceridine, an investigational product for the management of moderate
       to severe acute pain. Oliceridine is the first G protein biased ligand of the mu
       receptor, and was designed to provide IV opioid pain relief with fewer associated
       adverse effects. The FDA has informed the Company that it intends to convene
       an advisory committee meeting to discuss the oliceridine NDA ahead of the
       Prescription Drug User Fee Act (PDUFA) review date of November 2, 2018. If
       approved, the Company expects commercial launch of oliceridine in the first
       quarter of 2019, following DEA scheduling.

(Underline emphasis added).

       143.    The positive description of Trevena’s dialogue with the FDA and that the

Company was “look[ing] forward to an advisory committee meeting later this year and potential

approval in November” was misleading and contained material omissions in that the statement



                                                  64
         Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 65 of 93



failed to disclose that the FDA disagreed with Trevena’s proposed dosing, primary endpoint, and

non-inferiority margin for comparing morphine to oliceridine—on which the ability to secure

inclusion of secondary endpoints on a potential label depended. The statement also omitted the

material fact that the FDA disagreed with Trevena’s proposal to evaluate the respiratory safety of

oliceridine as compared to morphine—a concern that was reiterated to Trevena in May 2017.

The omitted information concealed the fact that FDA approval for oliceridine was unlikely.

       144.    On June 15, 2018, Trevena announced that it had entered into a Sales Agreement

with Cowen and Company LLC (“Cowen”) pursuant to which it would issue to Cowen and

Cowen would sell up to $50 million of Trevena common stock at market prices. Trevena filed a

prospectus with the SEC in connection with this anticipated offering that expressly incorporated

by reference the Company’s 2017 Form 10-K and its first quarter 2018 Form 10-Q, among other

filings the Company had made with the SEC. The prospectus also expressly incorporated by

reference all of the filings Trevena made with the SEC until the offering was complete.

       145.    On August 2, 2018, Trevena issued a press release announcing its second quarter

2018 financial results. The press release stated in part:

       “The second quarter saw important progress towards Trevena’s long-term
       success,” said Maxine Gowen, Ph.D., President and Chief Executive Officer.
       “We remain confident that the oliceridine NDA remains on track for an FDA
       decision by the November 2, 2018 PDUFA date, and we look forward to
       discussing the oliceridine data at an Advisory Committee meeting, likely in
       October. . . .”

       Second quarter and recent corporate highlights

       Prescription Drug User Fee Act (PDUFA) date for oliceridine: November 2,
       2018. Oliceridine is an investigational product under FDA review for the
       management of moderate to severe acute pain where parenteral opioid analgesia is
       warranted and was designed to provide the pain relief of IV opioids with fewer
       associated adverse effects. The FDA has informed the Company that it intends to
       convene an advisory committee meeting, likely in October, to discuss the
       oliceridine NDA. If oliceridine is approved by the FDA, and following DEA



                                                 65
        Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 66 of 93



       scheduling, the Company expects the commercial launch of oliceridine in the first
       half of 2019.

(Underline emphasis added).

       146.   Trevena’s statement concerning its NDA submission was misleading and

contained material omissions in that the statement failed to disclose that the FDA disagreed with

Trevena’s proposed dosing, primary endpoint, and non-inferiority margin for comparing

morphine to oliceridine—on which the ability to secure inclusion of secondary endpoints on a

potential label depended. The statement also omitted the material fact that the FDA disagreed

with Trevena’s proposal to evaluate the respiratory safety of oliceridine as compared to

morphine—a concern that was reiterated to Trevena in May 2017. The statement also failed to

disclose that Trevena had failed meet the FDA’s requirement of providing a safety database that

included at least 350 patients exposed to the highest intended dose for the longest expected

duration of use, despite modifying the proposed maximum daily dose and dosing instructions on

multiple occasions in order to address the adequacy of the safety database. See ¶¶ 74, 79, 150,

herein. The omitted information concealed the fact that FDA approval for oliceridine was

unlikely.

       D.     The Truth Is Revealed

       147.   Trevena’s fraud was revealed to the market on October 9, 2018. On that day, as is

customary, the FDA’s Anesthetic and Analgesic Drug Products Advisory Committee publicly

issued its FDA Briefing Document in advance of its previously scheduled October 11, 2018

meeting to vote on its recommendation concerning the FDA’s approval of oliceridine. This

document revealed to the public for the first time the private interactions between the FDA and

Trevena described herein.




                                               66
        Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 67 of 93



       148.   The FDA Briefing Document made clear that the FDA’s previously issued

concerns were not heeded by Trevena. The market immediately understood that the Advisory

Committee was not recommending the approval of oliceridine.

       149.   Specifically, the FDA Briefing Document stated:

       Efficacy: In FDA’s analysis of efficacy for Study 3001, all three doses of
       oliceridine (0.1 mg, 0.35 mg, and 0.5 mg) demonstrated a statistically greater
       reduction in pain intensity than placebo. However, morphine demonstrated a
       greater reduction in pain intensity than all three doses of oliceridine that was also
       statistically significant. In FDA’s analysis for Study 3002, two of the three doses
       of oliceridine (0.35 mg and 0.5 mg) demonstrated a statistically greater reduction
       in pain intensity than placebo, but the 0.1 mg dose did not. In Study 3002,
       morphine demonstrated a greater reduction in pain intensity relief than two of the
       doses of oliceridine (0.1 mg and 0.35 mg) that was statistically significant. The
       reduction in pain intensity by morphine was not greater than that of the highest
       oliceridine dose (0.5 mg). Currently, Trevena is only seeking approval of the 0.1
       mg and 0.35 mg doses.

       A secondary objective of the studies was to demonstrate the superiority of
       oliceridine to morphine in terms of respiratory safety burden. FDA did not agree
       with Trevena’s proposed endpoint due to concerns with its clinical
       meaningfulness. Further, when evaluating this endpoint in both studies, none of
       the oliceridine treatment arms demonstrated a significant reduction in the expected
       cumulative duration of respiratory safety events compared to morphine. Further,
       any numeric trends in terms of respiratory safety must be considered in the
       context of the observed efficacy. A conclusion of benefit in a dose-related safety
       outcome cannot be made without a demonstration of similar efficacy.

       Safety: Opioids are typically administered as needed (PRN) for acute pain. In the
       Phase 3 studies, the oliceridine dosing regimen included a clinician-administered
       loading dose, patient-delivered PRN dosing via patient-controlled analgesia (PCA)
       pump, clinician-administered PRN supplemental dosing, or some combination of
       these. This complex PRN dosing resulted in a wide range of patient exposures
       and added complexity to the safety analyses. Given the variability in doses
       administered, the Applicant and Agency analyzed safety in a variety of ways,
       including by randomized treatment regimen and by cumulative oliceridine
       exposure.

       The agency analysis of the safety of oliceridine in the Phase 3, double-blind
       studies focused on comparisons of the randomized oliceridine treatment arms by
       study, so that the safety results could be considered in the context of the efficacy
       of the evaluated doses. Many adverse events in the clinical program were
       consistent with opioid-related adverse events, including respiratory depression
       and hypoxia, and nausea and vomiting. When evaluating the controlled Phase 3


                                                67
        Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 68 of 93



       data by randomized treatment group, many of the adverse events were dose-
       related, including respiratory effects. While there were trends showing a
       decreased percentage of respiratory events as defined by the applicant with
       oliceridine than morphine for some parameters, this was not consistent across all
       parameters. Notable safety issues in the clinical program included hepatic
       adverse events and QT prolongation. An additional consideration is whether
       the safety database is adequate to support the proposed dosing.

(Emphasis added).

       150.     The FDA Briefing Document also contained a plethora of information

demonstrating that Trevena failed to heed the FDA’s advice throughout the review process.

These issues were concealed from investors, and the market, and contributed significantly to the

ultimate vote against approval for oliceridine. The table below lists the issues raised by the FDA

during the review process in the left column and summarizes the impact of Trevena’s failure to

address those issues in the right column:

              Regulatory Interaction                     Discussion in Briefing Document

 March 3, 2016 – Advice regarding ECGs –            Because the QTcF prolongation exceeded the
 Written Advice                                     10-ms regulatory threshold at clinically
                                                    relevant exposures, FDA sent an advice
 FDA issued written advice to the Applicant         letter/information request to the Applicant
 because QTcF prolongation exceeded the 10-         on 3/3/16, indicating that the Applicant should
 ms regulatory threshold at clinically relevant     incorporate safety ECG monitoring at baseline,
 exposures. The Applicant was instructed to         following the first dose, and periodically
 submit amendments to modify all protocols for      thereafter. It was noted that the timing of
 ongoing clinical trials to include the following   the ECGs will need to reflect that delayed
 safety assessments, and incorporate them into      response relative to peak concentrations that
 any future clinical trials:                        was observed in the thorough QT study.

 1.     Conduct safety ECG monitoring at            In the Applicant’s Phase 3 studies, only
        baseline, following the first dose, and     limited ECG monitoring was obtained in
        periodically thereafter. The timing of      patients (1, 24, and 48-hours post-loading
        ECGs will need to reflect the delayed       doses for study 3001 and 1 and 24 hours for
        response relative to time of peak           Study 3002). Given that QTcF prolongation
        concentrations that was observed in the     associated with oliceridine is delayed and
        thorough QT study. Include additional       oliceridine is administered as needed with a
        ECG monitoring until ECGs return to         wide range of doses up to a proposed
        baseline in patients discontinued from      maximum daily dose of initially 100mg and
        the trial or requiring dose reduction due   then decreased by the Applicant to 40mg, the
                                                    data from a single dose tQT study and the


                                               68
     Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 69 of 93



     to QTc interval prolongation.               limited ECG monitoring data obtained in
                                                 Phase 3 do not appear to be adequate to
2.   Periodic monitoring of electrolytes         evaluate the QT effects of oliceridine.
     (subjects already participating in the
     study     with    serum      potassium,     “While the Applicant states that there were no
     magnesium, or calcium levels outside        significant QTcF changes noted in the clinical
     of the central laboratory’s reference       studies, studies 3001, 3002, or 3003 were not
     range should be carefully monitored         designed to characterize the QT prolonging
     and brought to normal values).              effect of oliceridine” and “Further, it is worth
                                                 noting that the ECG monitoring was sparse
3.   Propose      dose-modification       and    (baseline, 1 hour, and every 24 hours) and the
     discontinuation criteria in subjects with   absence of observed QTc prolongation is
     posttreatment QTc > 500 ms or post-         therefore not particularly reassuring.”
     baseline increases > 60 ms.
                                                 The concerns regarding QT prolongation were
                                                 noted by the Agency at the Midcycle
                                                 Communication with the Applicant on May 21,
                                                 2018. In follow-up, the Applicant proposed
                                                 simulations of the QTcF under various dosing
                                                 scenarios a re-analysis of the tQT study using
                                                 different ECG biomarkers.        The Agency
                                                 responded that since mechanism of the delayed
                                                 QTcF prolongation is unknown, it is not
                                                 appropriate to extrapolate information from
                                                 single 3 mg and 6 mg does to the proposed
                                                 multiple dose scenarios (up to 3 mg every 1
                                                 hour).




                                            69
       Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 70 of 93



March 29, 2016 (meeting minutes April 28,           A significant consideration during the review
2016) – End-of-Phase 2 Meeting                      cycle was whether the size of the safety
                                                    database was adequate. Prior to submission
FDA did not agree with the proposed dosing in
                                                    of the NDA, the Applicant was told at the
the Phase 3 studies. The Sponsor proposed
                                                    End-of-Phase 2 meeting and the pre-NDA
dosing up to 100 mg daily (including a 0.75 mg
                                                    meeting that they would need at least 350
every 1 hour as needed clinician administered
                                                    patients exposed to the highest intended
dose), but had only studied maximum daily
                                                    doses for the longest expected duration of
doses of 36.8 mg. Further, the Sponsor did not
                                                    use.    Figure 15 shows the frequency of
have adequate non-clinical support for the
                                                    cumulative exposure to oliceridine for the first
proposed doses.
                                                    24 hours for the pooled Phase 2 and Phase 3
FDA noted that the safety database must include     studies. The data are skewed, with most
at least 350 patients exposed to the highest        patients receiving doses less than 75 mg. The
intended dose for the longest expected duration     Applicant’s initially proposed labeling included
of use. It was noted that the safety database       a maximum daily dose of 100 mg without a
requirements might change if safety signals arise   limit on duration of use. The Applicant was
during development that require further             asked to clarify the highest does that has at least
evaluation.                                         350 patients exposed for 24 hours and the
                                                    highest does that has at least 350 patients
                                                    exposed for the longest actual duration of use.
                                                    The highest dose that has at least 350 patients
                                                    exposed during the first 24 hours of dosing was
                                                    27 mg of oliceridine. The highest dose with the
                                                    longest actual duration that has at least 350
                                                    patients exposed was 37.2 mg of oliceridine
                                                    over an actual duration of at least 35.5 hours.
                                                    During the review cycle, the Applicant
                                                    reduced the proposed maximum daily dose
                                                    from 100 mg daily to 40 mg daily to try to
                                                    address the adequacy of the safety database
                                                    and nonclinical concerns regarding the
                                                    adequacy to qualify major metabolites.
                                                    During the review cycle, Trevena modified the
                                                    recommended maximum daily dose and
                                                    dosing instruction in the proposed label
                                                    several times.




                                               70
       Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 71 of 93



March 29, 2016 (meeting minutes April 28,           This endpoint is novel and has never been the
2016) – End-of-Phase 2 Meeting                      basis for approval for any drugs in this class.
                                                    Consequently, sensitivity analyses were also
FDA did not agree with the proposed primary
                                                    performed directly on the SPID scores which
endpoint, as it was unclear how a 30%
                                                    are typically used as the primary efficacy
improvement from baseline based on SPID
                                                    endpoint in this setting.
correlates to an improvement in pain intensity
scores on the NRS in the proposed setting of        Since the Applicant’s primary efficacy analyses
acute postoperative pain and if that change is      was based on a novel responder definition, i.e.
clinically relevant.                                30% improvement in SPIDs, FDA conducted an
                                                    analysis using SPIDs rather than the proposed
The Applicant provided details of a proposed
                                                    responder definition. FDA disagreed with
approach to missing data.        This approach
                                                    how information regarding use of rescue
included replacing pain scores in the window
                                                    medication was used in the Applicant’s
determined dosing interval described in the label
                                                    derivation of SPIDs. Carrying forward the
of the rescue medication following rescue with
                                                    final pre-rescue score from the first use of
the pain score recorded immediately prior to
                                                    rescue until the end of the observation period
rescue
                                                    ignores the fact that the effect of the rescue
                                                    medication will expire, and the fact that
                                                    patient’s pain scores would continue to improve
                                                    throughout the study even in the placebo arm.
                                                    The consequence is that it harshly penalizes
                                                    patients who used rescue medication. FDA
                                                    used an alternative analysis which carries
                                                    forward the pre-rescue scores for the dosing
                                                    interval of the rescue medication, which is
                                                    commonly used in studies of analgesics in the
                                                    post-surgical setting, and considered the
                                                    most clinically relevant.

March 29, 2016 (meeting minutes April 28,           Secondary Efficacy Analysis:
2016) – End-of-Phase 2 Meeting                      Non-inferiority assessment of oliceridine to
FDA did not agree with the proposed non-            morphine: While this is critical in light of the
inferiority (NI) margin for comparing morphine      application’s objective of demonstrating a
to oliceridine.                                     reduction in the respiratory safety burden
                                                    for oliceridine compared to morphine, there
                                                    was no agreement on the Applicant’s
                                                    definition of the non-inferiority criteria.




                                               71
      Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 72 of 93



March 29, 2016 (meeting minutes April 28,           A secondary objective of the studies was to
2016) – End-of-Phase 2 Meeting                      demonstrate the superiority of oliceridine to
                                                    morphine in terms of respiratory safety burden.
Any comparative safety claims must be               FDA did not agree with Trevena’s proposed
replicated, adequately justified for clinical       endpoint due to concerns with its clinical
relevance, and established in the setting of        meaningfulness. Further, when evaluating this
comparable efficacy between comparators to be       endpoint in both studies, none of the
considered for inclusion in labeling                oliceridine treatment arms demonstrated a
                                                    significant reduction in the expected
                                                    cumulative duration of respiratory safety events
                                                    compared to morphine.

                                                    Further, any numeric trends in terms of
                                                    respiratory safety events must be considered in
                                                    the context of the observed efficacy. A
                                                    conclusion of benefit in a dose-related safety
                                                    outcome cannot be made without a
                                                    demonstration of similar efficacy.

November 8, 2016 (meeting minutes                   The key secondary safety endpoint was the
12/19/16) – Type C teleconference                   respiratory safety burden, as measured by the
                                                    occurrence and duration of respiratory safety
FDA did not agree with Trevena’s proposal to        events (RSEs) within patients. The Applicant
evaluate the respiratory safety of oliceridine as   also recorded information on the cumulative
compared to morphine because the definition of      duration of supplemental oxygen administration
Respiratory Safety Events (RSEs) was not            and the cumulative duration of recovery from
clearly defined and the determination of the        RSE.
presence of an RSE relied largely on clinical
acumen. Even though the parameters proposed         A RSE was defined as a clinically relevant
in the evaluation of an RSE (respiratory rate,      worsening of respiratory status. The respiratory
oxygen saturation, and MRPSS somnolence/            safety burden safety/tolerability endpoint
sedation scores) are well accepted criteria used    incorporated both the prevalence of RSEs and
for the assessment of patients at risk for          the expected duration of time that a patient
experiencing an RSE, it is unclear that a small     would experience an RSE if one occurred, into
change in these parameters is of clinical           a single composite measure. This endpoint was
significance. Trevena was told to specify a         intended to correspond to the total amount of
clinically meaningful definition of an RSE,         time a patient from the population should have
such as patients who require a clinical             expected to experience an RSE and represents
intervention after meeting a specific criterion     the respiratory safety burden for a given
(e.g., naloxone administration and/or oxygen        treatment regimen. However, there is no
administration with a reduction in oxygen           precedent for use of this endpoint in a clinical
saturation). Further, FDA did not agree with        study and the FDA did not agree that this was
inclusion of sedation and somnolence in the         a clinically interpretable endpoint for the
RSE definition.                                     evaluation of a potential respiratory claim.
                                                    During development, FDA informed the
FDA stated that the statistical model proposed      Applicant that their definition of RSE was
to evaluate the respiratory safety of oliceridine   not clearly defined and relied largely on
incorporates both the population prevalence of      clinical acumen.
RSEs and the population conditional mean


                                               72
        Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 73 of 93



  cumulative duration of RSEs to describe                Based on oliceridine’s mechanism of action, the
  respiratory safety burden (RSB). Based on this         Applicant hypothesized that it may be
  model, a small change in event duration could          associated with less respiratory depression than
  result in a statistically significant result without   other opioids. The Applicant pre-specified a
  clinical significance. In addition, the RSB            safety endpoint referred to as respiratory safety
  endpoint is difficult to interpret and apply           burden to assess the respiratory safety of
  directly to clinical practice. Trevena was asked       oliceridine compared to morphine and placebo.
  to analyze and report event duration separately        However, FDA did not agree with the
  from the event prevalence                              Applicant’s proposal to evaluate respiratory
                                                         safety based on respiratory safety events (RSEs)
                                                         or respiratory safety burden as discussed in
                                                         Section 1.1. A significant Agency concern was
  May 5, 2017 – Advice on Integrated                     whether the Applicant’s definition of an RSE
  Statistical Analysis Plan (ISAP) for the               or a small change in RSE was clinically
  Integrated Summary of Safety                           meaningful.

  Agency agreed with the proposed pooling for            Of note, the Applicant performed study 1003,
  the ISAP, the planned subgroups for analysis of        which assessed ventilatory response to
  intrinsic and extrinsic factors, and planned           hypercapnia and cold pain testing in healthy
  summarization of adverse events                        volunteers. The Agency considers this study
                                                         to be a proof-of-concept study that is not
  FDA reiterated the concerns noted at the               adequate to provide regulatory support for a
  November 8, 2016, teleconference regarding             respiratory safety claim.
  the assessment of respiratory safety. It was
  noted that the RSE as described in the ISS
  statistical plan would be considered exploratory
  and would not be acceptable for a proposed
  labeling claim


       151.    Upon publication of this news, the price of Trevena common stock plummeted.

Shares closed on October 9, 2018 down 64% from the prior trading day with unusually high

volume—more than 40 million shares traded hands.

       152.    Investors knew the Advisory Committee’s recommendation would be important to

the FDA: In an article published August 16, 2016 on the website www.eyeonfda.com, titled

“AdComm Recommendations – How Often FDA Does Not Follow Them?,” attorney and

pharmaceutical industry consultant Mark Senak analyzed every advisory committee meeting held

from 2011 through 2016. Of the 231 meetings, 145 were held to consider a treatment candidate

for approval—with a decision reached in 136 of those 145 meetings. Of the 136 meetings, the



                                                    73
         Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 74 of 93



FDA went against the recommendation of the Advisory Committee on just 13 occasions, or

less than 10% of the time. In other words, the FDA nearly always follows the recommendation

of the Advisory Committee.

       153.    On October 11, 2018, Trevena filed with the SEC a Current Report on Form 8-K,

pursuant to Regulation F-D, concerning some of the Company’s prior communications with the

FDA about its Phase 3 clinical trial design for oliceridine:

       Trevena, Inc. (the “Company” or the “Sponsor”) is providing the following
       information to clarify and further expand upon the interactions between Trevena
       and the U.S. Food and Drug Administration (“FDA”) with respect to the primary
       endpoint for the two pivotal Phase 3 studies, APOLLO-1 and APOLLO-2,
       conducted by the Company with respect to oliceridine.

       Prior to the Company’s End-of-Phase 2 meeting, the Division of Anesthesia,
       Analgesia, and Addiction Products (the “Division”), Center for Drug Evaluation
       and Research of FDA indicated to the Company that it did not agree with the
       proposed primary efficacy endpoint for the APOLLO-1 and APOLLO-2 studies.
       Following this, the Company submitted additional analyses to, and had further
       discussions with, the Division. In the meeting minutes dated April 28, 2016 from
       the End-of-Phase 2 meeting between the Division and the Company, the Division
       indicated the following to the Company:

               “Regarding the relevance of the proposed primary endpoint, the
               Sponsor plans to include multiple secondary endpoints in their
               analyses to reflect appropriate endpoints of clinical importance.
               They have tried patient global assessments, but these have
               limitations in the acute setting. The Division stated that while a 30%
               improvement in summed pain intensity difference (SPID) is
               acceptable statistically, the clinical relevance of a 30%
               improvement in this setting using this measure is not clear.
               Interpretability of SPIDs can be challenging because the value is
               dependent on the formula for calculating the SPID and has no
               obvious meaning. Further, the SPID may be different for the two
               treatment groups, but the difference can reflect only an early or late
               effect. The Division stated that a 30% decrease in pain has
               typically been used as a marker to determine a clinically-
               meaningful difference in chronic pain settings. The Division has
               no objection to use of a responder rate as an endpoint,
               however, the Sponsor must incorporate those patients who
               discontinue into the analysis as non-responders.” (emphasis
               added)



                                                 74
         Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 75 of 93



(Underline emphasis added, bold emphasis in original).

       154.    The Company announced later in the day on October 11, 2018, that the Analgesic

Drug Products Advisory Committee of the FDA voted “8 against, and 7 in favor of, the approval

of oliceridine for the management of moderate to severe acute pain in adult patients for whom an

intravenous (IV) opioid is warranted.” The Company acknowledged that while “[t]he FDA

[was] not bound by the Advisory Committee’s recommendations,” it “takes its advice into

consideration when making its decision.”

       155.    Trevena stock was halted throughout the day on October 11, 2018, pending news.

When trading commenced on October 12, 2018, Trevena stock dropped another 7%, closing below

$1 per share, on high volume.

       156.    On November 2, 2018, Trevena disclosed that the FDA had formally rejected its

NDA for oliceridine, stating in a Complete Response Letter that, among other things, Trevena’s

safety database was not adequate for the proposed dosing and that additional clinical data on QT

prolongation was required. While Trevena did not disclose the full contents of the Complete

Response Letter, which remains confidential, the two reasons for rejection that Trevena did

disclose were raised by the FDA prior to the start of the Phase 3 trials.

VIII. DAMAGES TO TREVENA

       157.    As a result of the foregoing wrongful conduct, Trevena and the Individual

Defendants pursued the Phase 3 studies of oliceridine despite knowledge of the FDA’s concerns

and made or allowed to be made improper statements in the Company’s press releases, public

filings, and other public statements relating to, inter alia, the Company’s Phase 3 studies for

oliceridine. This misconduct has damaged Trevena’s credibility and caused the Company to lose

more than $150 million in market capitalization.




                                                 75
        Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 76 of 93



       158.    The Individual Defendants’ improper course of conduct has also subjected the

Company to potentially millions of dollars in damages in connection with the Securities Class

Action. The Securities Class Action alleges that the Company, Gowen, and Soergel violated

federal securities laws by repeatedly misrepresenting and failing to disclose material facts about

the Company’s interactions with the FDA concerning its leading drug candidate, oliceridine.

       159.    As a direct and proximate result of the Individual Defendants’ conduct, the

Company has expended, and will continue to expend, significant sums of money.               These

additional expenditures include, without limitation: (i) costs necessary to issue the appropriate

corrective disclosures; (ii) compensation and benefits paid to the Individual Defendants and other

members of Trevena’s management, which compensation was based at least in part the

Company’s artificially-inflated stock price; (iii) compensation improperly paid to Trevena’s

named executive officers pursuant to the Company’s cash-based Incentive Compensation Plan

(ICP) for purportedly meeting objectives in 2016 and 2017 related to the progress of oliceridine’s

Phase 3 studies and, later, the submission of an NDA for the drug; (iv) costs of the additional

studies (and related development costs) necessary due to Trevena’s failure to timely alter its

Phase 3 studies of oliceridine to address the FDA’s concerns; and (v) costs incurred in

investigating and defending Trevena and the Securities Class Action Defendants in the Securities

Class Action and any related litigation.

       160.    The Individual Defendants’ actions have further irreparably damaged Trevena’s

corporate image and goodwill. For at least the foreseeable future, Trevena will suffer from what

is known as the “liar’s discount,” a term applied to the stock of companies who have been

implicated in misleading the investing public, such that Trevena’s ability to raise equity capital




                                               76
         Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 77 of 93



or debt on favorable terms in the future is now and will continue to be impaired. The Company

stands to incur higher marginal costs of capital and debt because of the misconduct.

IX.    DERIVATIVE ALLEGATIONS

       161.     Plaintiff brings this action derivatively in her own right and for the benefit of the

Company to redress injuries suffered, and to be suffered, by Trevena as a direct result of the

violations of the federal securities laws, breaches of fiduciary duty, waste of corporate assets,

and unjust enrichment by the Individual Defendants.

       162.     Trevena is named as a Nominal Defendant in this case solely in a derivative

capacity. This is not a collusive action to confer jurisdiction on this Court that it would not

otherwise have.

       163.     Plaintiff is a current shareholder of Trevena and has continuously owned such

shares as described above at ¶ 21. Plaintiff will hold Trevena shares continuously throughout the

pendency of this action and will adequately and fairly represent the interests of the Company and

its shareholders in prosecuting this action.

       164.     Due to the Board’s direct involvement in the wrongdoing, the substantial

likelihood of liability its members face, and its members’ lack of independence, prosecution of

this action, independent of the current Board, is in the best interests of the Company and its

shareholders.

       165.     The wrongful acts complained of herein subjected, and continue to subject,

Trevena to harm.

X.     DEMAND FUTILITY ALLEGATIONS

       166.     Plaintiff incorporates by reference all prior paragraphs as if fully set forth herein.

       167.     Trevena’s current Board consists of non-party Scott Braunstein and defendants

Gowen, Moulder, Dougherty, McHugh, Nunn, Phillips, Yanni, and Bourdow (the “Demand


                                                  77
        Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 78 of 93



Board”). A majority of these individuals are not disinterested and not independent with respect

to the acts and omissions alleged herein. Plaintiff has not made any demand on the Demand

Board to institute this action because such a demand would be a futile and useless act.

       A.      Demand Is Excused as to Defendants Gowen and Bourdow Because They
               Lack Independence

       168.    The Director Defendants concede in the Company’s SEC filings that defendants

Gowen and Bourdow are not independent directors. In its 2019 Proxy Statement, the Company

admits that defendants Gowen and Bourdow are not “independent” under NASDAQ listing

standards and SEC rules.

       169.    Trevena’s Corporate Governance Guidelines further state that: “Only independent

directors may serve on the Compensation Committee, Audit Committee, and Nominating and

Corporate Governance Committee.” Of the nine members of the Demand Board, only Gowen

and Bourdow are not members of any of these committees.

       170.    Furthermore, defendant Gowen is not an independent director due to her history

as the founder and an executive with Trevena. Gowen served as Trevena’s President and CEO

from 2007 until October 2018. In these positions, Gowen has received and continues to receive

substantial monetary compensation and other benefits. Defendant Gowen also continues to be a

substantial shareholder in Trevena, beneficially owning 2,181,564 shares of common stock

(2.3% of outstanding shares) with a value exceeding $2 million.

       171.    Similarly, defendant Bourdow is not an independent director due to her current

positions as Trevena’s President, CEO, and Board member. Previously, she was the Company’s

SVP, Chief Commercial Officer and Executive Vice President and Chief Operating Officer. In

her current and past executive positions and via her Board membership, Bourdow has received

and continues to receive substantial monetary compensation and other benefits. Defendant



                                                78
        Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 79 of 93



Bourdow also continues to be a substantial shareholder in Trevena, beneficially owning 477,625

shares of common stock with a value exceeding $450,000.

       172.    Defendant Gowen’s and Bourdow’s lack of independence renders them incapable

of impartially considering a demand to commence and vigorously prosecute this action.

       B.      Demand Is Excused Because Most of the Demand Board Faces a Substantial
               Likelihood of Liability for Their Misconduct

       173.    Defendants Gowen, Moulder, Dougherty, McHugh, Nunn, Phillips, and Yanni

breached their fiduciary duties of loyalty and good faith by making or allowing to be made

improper statements in Trevena’s press releases, public filings, and other public statements.

Further, these defendants breached their fiduciary duties of loyalty and good faith by allowing

the Company to go forward with its Phase 3 studies of oliceridine without first addressing the

FDA’s clear and explicit concerns. These defendants also failed to make a good faith effort to

put in place a reasonable oversight system of these critical matters, and to the extent that a

system was in place, they failed to appropriately monitor it. In making or allowing this improper

conduct, defendants Gowen, Moulder, Dougherty, McHugh, Nunn, Phillips, and Yanni breached

their fiduciary duties.   Accordingly, these seven members of the Board face a substantial

likelihood of liability for their breach of fiduciary duties, making any demand upon them futile.

       174.    Defendants Moulder, Phillips, and Yanni, as members of the Board’s

Compensation Committee, had additional duties with respect to monitoring the Company’s

progress towards key corporate goals and objectives (upon which executive compensation was

partially based) including the progress of Phase 3 studies of oliceridine and the Company’s

interactions with the FDA related thereto. The Compensation Committee Defendants breached

their fiduciary duty of loyalty as described above. For these reasons, defendants Moulder,




                                                79
        Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 80 of 93



Phillips, and Yanni face a substantial likelihood of liability for their breach of fiduciary duties,

making any demand upon them futile.

       175.     Defendants Dougherty and Yanni, as members of the Audit Committee, had a

duty to properly review and approve all press releases containing information relating to material

developments.    They further had a duty to assist the Board in ensuring the adequacy and

effectiveness of internal controls including financial and disclosure controls and procedures, and

overseeing compliance with material legal and regulatory requirements.            Thus, the Audit

Committee Defendants breached their fiduciary duty of loyalty and good faith by approving and

otherwise allowing the improper statements, failing to properly oversee Trevena’s disclosure

controls and procedures, and failing to ensure compliance with material legal and regulatory

requirements. For these reasons, defendants Dougherty and Yanni face a substantial likelihood

of liability for their breach of fiduciary duties, making any demand upon them futile.

       176.     Any suit by the current directors of Trevena to remedy these wrongs would also

expose defendants Gowen, Soergel, and Trevena to liability for breach of fiduciary duties and

violations of the federal securities laws in the pending Securities Class Action and could result in

civil actions being filed against one or more of the other Individual Defendants. If the Board

elects for the Company to press forward with its right of action against defendants Gowen,

Soergel, and others in this action, then the Company’s efforts would compromise its own defense

of the Securities Class Action.

       C.       Demand Is Excused as to Non-Defendant Braunstein and Defendant Nunn
                Due to Their Ongoing Business Activities

       177.     Non-defendant Braunstein has served as the Operating Partner of Aisling

since 2015. Aisling is an investment firm that invests in products, technologies and global




                                                80
           Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 81 of 93



businesses in the healthcare space. Since 2000, Aisling has raised over $1.8 billion across four

of its funds.

        178.    Defendant Nunn has been a Partner and Venture Advisor at New Enterprise

Associates, Inc. (NEA) since 2006. NEA claims to be one of the world’s largest and most active

venture capital firms. NEA also invests in healthcare.

        179.    Both Aisling and NEA operate in an extremely competitive venture capital market

dominated by company founders and long-term employees such as defendant Gowen. If these

directors were to pursue litigation against a company founder, such as Gowen, they would risk

ruining their reputations in the venture capital market and would risk losing lucrative future

opportunities for themselves and their companies to invest in other developmental stage entities.

        180.    In fact, Aisling and NEA frequently work together to fund various healthcare-

related ventures. By way of example, they both invested in Loxo Oncology, Inc., Advanced

Cardiac Therapeutics, Inc., Earlens Corporation, Inc., Dermira, Inc., TapImmune Inc., and

Verona Pharma plc. Thus, Braunstein would be even more reluctant to jeopardize future deals

with NEA by taking a position that is potentially adverse to the interests of Nunn (and NEA),

who faces liability for his actions with respect to Trevena. For these reasons, it is impossible for

each of them to independently and disinterestedly consider a shareholder demand to investigate

or prosecute an action pertaining to Gowen’s and/or the other Individual Defendants’ illegal

conduct.

        D.      Demand Is Excused as to Defendants Moulder, Phillips and Yanni Due to
                Their Membership on the Compensation Committee

        181.    Defendants Moulder, Phillips and Yanni serve together on the Compensation

Committee. These three individuals set at least portions of their own compensation, as well as

the compensation of their colleagues, Gowen, Dougherty, McHugh, Nunn, and Bourdow. Their



                                                81
           Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 82 of 93



capacity to dole out compensation for themselves and their colleagues, including judging

whether and to what extent certain corporate objectives have been met in connection with

incentive compensation, makes it impossible for each of them to independently and

disinterestedly consider a shareholder demand to investigate or prosecute an action pertaining to

the Individual Defendants’ illegal conduct.

XI.       CLAIMS FOR RELIEF

                                              COUNT I

            For Contribution for Violations of §10(b) and §21D of the Exchange Act
                                 (Against Gowen and Soergel)

          182.   Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

          183.   Defendants Gowen and Soergel are named defendants in the Securities Class

Action.

          184.   Trevena is named as a defendant in the Securities Class Action, which asserts

claims under the federal securities laws for, inter alia, violations of § 10(b) of the Exchange Act.

If the Company is found liable for violating the federal securities laws, the Company’s liability

will arise, in whole or in part, from the intentional, knowing, or reckless acts or omissions of

some or all of the defendants as alleged herein. The Company is entitled to receive contribution

from those defendants in connection with the Securities Class Action against the Company.

          185.   Defendants Gowen and Soergel as directors and officers and otherwise, had the

power and/or ability to, and did, directly or indirectly, control or influence the Company’s

general affairs, including the content of public statements about Trevena, and had the power

and/or ability, directly or indirectly, to control or influence the specific corporate statements and

conduct that violated § 10(b) of the Exchange Act and Rule 10b-5. Further, defendants Gowen



                                                 82
         Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 83 of 93



and Soergel are liable under § 21D of the Exchange Act, 15 U.S.C. § 78u-4(f), which governs the

application of any private right of action for contribution asserted pursuant to the Exchange Act.

       186.    As a result, defendants Gowen and Soergel damaged Trevena and are liable to the

Company for contribution.

       187.    Plaintiff, on behalf of Trevena, has no adequate remedy at law.

                                            COUNT II

                                  Breach of Fiduciary Duties
                              (Against the Individual Defendants)

       188.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       189.    The Individual Defendants owed and owe Trevena fiduciary obligations. By

reason of their fiduciary relationships, the Individual Defendants owed and owe Trevena the

highest obligation of good faith, fair dealing, loyalty, and due care.

       190.    The conduct of the Individual Defendants complained of herein involves a

knowing and culpable violation of their obligations as officers and directors of Trevena, the

absence of good faith on their part, and a reckless disregard for their duties to the Company that

the Individual Defendants were aware, or reckless in not being aware, posed a risk of serious

injury to the Company.

       191.    The Individual Defendants breached their duty of loyalty and good faith by:

(i) allowing the Company to press forward with its Phase 3 studies knowing that the FDA did not

agree with, among other things, Trevena’s proposed dosing, its proposed primary endpoint, and

its proposed noninferiority margin; (ii) allowing each other to cause, or by themselves causing,

the Company to make improper statements in Trevena’s press releases, public filings, and other

public statements relating to oliceridine and the Company’s key interactions with the FDA,



                                                 83
        Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 84 of 93



including the March 29, 2016 End-of-Phase 2 meeting; and (iii) failing to properly maintain

and/or adequately monitor internal controls which would have prevented the foregoing violations

of law. These unlawful practices wasted the Company’s assets and caused Trevena to incur

substantial damage.

       192.    The Securities Class Action Defendants were reckless or grossly negligent in

disseminating the improper statements detailed herein. The Securities Class Action Defendants

intentionally, recklessly, or with gross negligence made improper statements in Trevena’s press

releases, public filings, and other public statements. Accordingly, these defendants breached

their duty of care and loyalty to the Company. These unlawful practices wasted the Company’s

assets and caused Trevena to incur substantial damage.

       193.    The Board members had a duty to properly oversee compliance with Trevena’s

Code of Conduct. The Code of Conduct, which applies to all directors, officers, and employees,

requires “a high degree of transparency relative to the research,” full, fair, accurate, timely and

understandable disclosure in the Company’s public statements, and that Company

communications satisfy all applicable regulatory and legal requirements. As described herein,

the Individual Defendants breached their duty of loyalty and good faith by failing to properly

oversee compliance with the Code of Conduct by, inter alia, making or allowing to be made the

improper statements described herein.

       194.    The Compensation Committee members, and the Board as a whole, had a duty to

actively and appropriately oversee, monitor and confirm the Company’s progress towards critical

corporate goals and award incentive compensation to Trevena’s executive officers based upon

actual progress toward these predetermined objectives. As described herein, these defendants

breached their duty of loyalty and good faith by failing to properly monitor the Company’s




                                                84
        Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 85 of 93



progress towards critical corporate goals (including those related to advancing studies and FDA

approval of oliceridine) and/or by failing to award incentive compensation based thereon.

       195.     The Audit Committee members had a duty to review and approve all press

releases containing information relating to material developments regarding the Company prior

to dissemination including those alleged to be false and misleading herein. They also had a duty

to properly oversee the adequacy and effectiveness of the Company’s internal controls including

financial and disclosure controls and procedures, the Company’s legal, regulatory, and ethical

compliance, and the Company’s enterprise risk management. As described herein, the Audit

Committee Defendants breached their fiduciary duty of loyalty and good faith by approving and

otherwise allowing the improper statements, failing to properly oversee Trevena’s disclosure

controls and procedures, and failing to ensure compliance with material legal and regulatory

requirements.

       196.     As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, Trevena has sustained significant damages. Accordingly, these defendants

are liable to the Company.

       197.     Plaintiff, on behalf of Trevena, has no adequate remedy at law.

                                           COUNT III

                                  Waste of Corporate Assets
                              (Against the Individual Defendants)

       198.     Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       199.     As a result of the Individual Defendants’ failure to implement adequate controls

and monitor them to ensure that the Company’s SEC filings and other public statements were not

misleading, Trevena is subject to the Securities Class Action. The Individual Defendants have



                                                85
         Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 86 of 93



caused Trevena to waste its corporate assets by forcing the Company to expend valuable

resources in defending itself in the ongoing litigation, in addition to any ensuing costs from a

potential settlement or adverse judgment.

        200.      As a result of the Individual Defendants’ failure to implement adequate controls

and monitor them to ensure that the Company’s Phase 3 studies were acceptable to the FDA,

Trevena must now expend additional valuable resources in continuing to pursue FDA approval

of oliceridine.

        201.      As a result of their waste of corporate assets, the Individual Defendants are liable

to the Company.

        202.      Plaintiff, on behalf of Trevena, has no adequate remedy at law.

                                              COUNT IV

                                        Unjust Enrichment
                                (Against the Individual Defendants)

        203.      Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

        204.      By their wrongful acts and omissions, the Individual Defendants were unjustly

enriched at the expense of and to the detriment of Trevena. The Individual Defendants were

unjustly enriched as a result of the compensation and director remuneration they received while

breaching fiduciary duties owed to Trevena.

        205.      Plaintiff, as a shareholder and representative of Trevena, seeks restitution from

these defendants, and each of them, and seek an order of this Court disgorging all profits,

benefits, and other compensation obtained by these defendants, and each of them, from their

wrongful conduct and fiduciary breaches.

        206.      Plaintiff, on behalf of Trevena, has no adequate remedy at law.



                                                   86
            Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 87 of 93



XII.    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment as follows:

        A.      Finding that a shareholder demand on the Trevena Board would have been a futile

and useless act;

        B.      Finding that the Individual Defendants have breached their fiduciary duties to the

Company, wasted corporate assets, were unjustly enriched, and violated the federal securities

laws;

        C.      Directing Trevena to take all necessary actions to reform and improve its

corporate governance and internal procedures to comply with applicable laws and to protect

Trevena and its shareholders from a repeat of the damaging events described herein, including,

but not limited to, putting forward for shareholder vote resolutions for amendments to the

Company’s Bylaws or Articles of Incorporation, and taking such other action as may be

necessary to place before shareholders for a vote the following corporate governance proposals

or policies:

        •       a proposal to strengthen the Company’s disclosure controls to ensure that all
                material information is adequately and timely disclosed to the SEC and public;

        •       a proposal to strengthen the Board’s supervision of operations and compliance
                with applicable laws and regulations;

        •       a proposal to strengthen the Company’s internal reporting controls;

        •       a proposal to declassify the Board;

        •       a proposal to develop and implement procedures for greater shareholder input into
                the policies and guidelines of the Board;

        •       a provision to permit the shareholders of Trevena to nominate three candidates for
                election to the Board; and

        •       a provision to appropriately test, and then strengthen, the Company’s internal-
                operational control functions;



                                                87
        Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 88 of 93



       D.      Against each of the Individual Defendants in favor of Trevena for the amount of

damages sustained by Trevena, jointly and severally, in an amount to be determined at trial,

together with pre- and post-judgment interest at the maximum legal rate allowable by law;

       E.      Requiring the Individual Defendants to return to Trevena all compensation and

remuneration of whatever kind paid to them by Trevena during the time that they were in breach

of the fiduciary duties they owed to Trevena;

       F.      Directing the Individual Defendants to establish, maintain, and fully fund

effective corporate governance and compliance programs to ensure that Trevena’s directors,

officers, and employees do not engage in wrongful or illegal practices;

       G.      Granting additional appropriate equitable and/or injunctive relief to remedy the

Individual Defendants’ misconduct, as permitted by law;

       H.      Awarding to Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and experts’ fees and expenses; and

       I.      Granting such other and further relief as this Court deems just and equitable.

XIII. DEMAND FOR JURY TRIAL

       Plaintiff demands a trial by jury on all issues so triable.

Dated: November 12, 2019                        Respectfully submitted,

                                                HYNES & HERNANDEZ, LLC

                                                By:_______________________________
                                                    Michael J. Hynes
                                                Ligaya T. Hernandez
                                                101 Lindenwood Drive, Suite 225
                                                Malvern, PA 19355
                                                Telephone: (484) 875-3116
                                                Facsimile: (484) 875-9273
                                                mhynes@hh-lawfirm.com
                                                lhernandez@hh-lawfirm.com

                                                Local Counsel for Plaintiff


                                                 88
Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 89 of 93



                            JOHNSON FISTEL, LLP
                            Michael I. Fistel, Jr.
                            40 Powder Springs Street
                            Marietta, GA 30064
                            Telephone: (470) 632-6000
                            Facsimile: (770) 200-3101
                            MichaelF@johnsonfistel.com

                            -And-

                            Frank J. Johnson
                            655 West Broadway, Suite 1400
                            San Diego, CA 92101
                            Telephone: (619) 230-0063
                            Facsimile: (619) 255-1856
                            FrankJ@johnsonfistel.com

                            Attorneys for Plaintiff




                              89
DocuSign Envelope ID: 247078D6-7A8D-40DB-A7D4-C2F0CB8D4F7D
                      Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 90 of 93



                                                       VERIFICATION



                    I, Lisa McKernan, verify that I have reviewed the foregoing Verified Shareholder

            Derivative Complaint for Violations of Federal Securities Laws, Breach of Fiduciary Duty, Waste

            of Corporate Assets, and Unjust Enrichment, and that the allegations as to me are true and correct

            and that the other allegations upon information and belief are true and correct.

            Dated: November 4, 2019




            Lisa McKernan
  JS 44 (Rev 02n 9)                          Case 2:19-cv-05314-CMR  Document
                                                                 CIVIL COVER1SHEET
                                                                              Filed 11/12/19 Page 91 of 93
                                                                                                                                                                      1q-cv-53/'-f
  The JS 44 c1,,il cover sheet and the mfonnat1on contamed herem neither replace nor suppkment the filing and service of pleadmgs or other papers as reqmred by law. except                                                               as
  provided b)' local rules of court This form. approved by the Judicial Conference of the t:mted States m September 1974. rs required for the use of the Cle of Co rt fo the
  purpose of mJtiatmg the CIVIi docket sheet (5F.E JNSTRLCTJONS ON 'vE:a PAGE Of THIS FORM I

  I. (a) PLAINTIFFS                                                                                                              DEFE'.'iDA'.'iTS        Maxine Gowen. David Soergel. Carne L Bourdow. Leon
                                                                                                                                O Moulder Jr Michael R Dougherty. Juhe H McHugh Jake R Nunn. Anne M
     Lisa McKernan. Derivatively on Behalf of Trevena.                                                                          Philhps Barbara Yanni. Adam M Koppel. and Nominal Defendar.t Trevena. Inc

             (b)    Count)' of Residence of hrst Listed Plaintiff                       ontgomery County, P                       Count)' of Residence of          t Ir5t I 1,ted Defendant
                                             1LX( tPT !'Ii L 5 PLAl1VT!f:                                                                                          rl'v /; S PLAl"iTTfl CA5ES O.'lilY1
                                                                                                                                  '-OTI       IN LA¾ll <..O"1m~AT1O~ CA<.F~. l '>l.                   nrr I()( ATIO~ OF
                                                                                                                                              THF TRACT Of I A¾'D rNVOL VFD

       (c) Attorney, rfirm .'vame 4ddress and Telephon Number!                                                                     Attorney 5 Ilf Known/
     M1cnael J Hynes
     Hynes & Hernandez, LLC
     101 Lmdenwood Drive. uIte 225, alvern. PA 19355 (484) 875-3116

  II. BASIS OF JURISD                                                  lace an X ,n One Box (Jni),1               III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an                                                 X m One Bmfor Plamt,[f
                                                                                                                              IF or [),vers,ty Cases Onty1                                                and One Box /or Defendant)
  7 I           t · ',   Government                                                                                                                       PTF        OFF                                                  PTF      DEF
                     Plamnff                                     (l' S Guvernmen.t 'Vot a Parf),1                       C 1tizen of This State             :, 1       :,             Incorporated or Pr,~crpal Place            7   4    '1 4
                                                                                                                                                                                       of Business In 1 his ',tate

  :, 2          l · ', Government                   "J 4       D1vers,ty                                                C1t,zen of Another Sta:e           ,   2      ,              Incorporated and PnnC"1pa; PlaC'e
                     Defendant                                   /lnd,care C1t1zensh,p of Pantes m item Ill)                                                                            of Business In Another ',tate

                                                                                                                        C,t,z.en or '>ubJect of a          '1 l       :,     l       Fore,gn Nation
                                                                                                                          fore• n Countrv
  IV NATL'RE OF SUIT /Place an                                        X m One Box Only/                                                                                Click here for ",ature          ot '>u,t Code      Descnrt101',
 I                   COll"tuu,i;       £,                                             TORTS                                FORFEffUu KJY•,,.ALTY                           BANKRffl>TCT                            OTHER i-rA'rrrr•:s           I
  :,         1 10 Insurance
  "J 120 Mar,ne
                                                        PF.RSONAL l"1Jl RY
                                                 '.'J 3 10 A,rp:ane                     ,    PERSONAL INJl'RY
                                                                                             36S Personal lniury ·
                                                                                                                        '.'J 62S Drug Related ',e,zure
                                                                                                                                 of Property 21 t:SC 88:
                                                                                                                                                               :'l 422 Appeal 28 t:',C 1S8
                                                                                                                                                               ."J 42 3 W,thclra"'-al
                                                                                                                                                                                                         '.'J l 75 false Claims Act
                                                                                                                                                                                                         "J l 76 Qu, I am ( l; t:<.C
  :, 1 lO M,!;er Act                              '1 31 5 Airplane Produ,t                         Product I iab1hl)'   :, 690 Other                                    28 l:SC 15 7                                l 729tal)
  '.'J J 40 ",jegottable Instrument                           Liability                 '.'J 36 7 Health Care,                                                                                           '1 400 State Reapportionment
  '1 1SO Re, o, ery of Overpayment               "J     320 Assault. L ,be! &                     PhannaceutJ c.a!                                                  ""OPERTY RI :,ttTS                   '1 4 l O Ant,trust
            & F nforcement of Judgment                        '>lander                            Personal ln1ury                                              "J 820 Copynghts                          '.'J 4 30 Banks and Banking
  '.'J 151 Medteare AC'!                         '.'J   3 30 Federal Lmp!oyers ·                  Product L 1ab1,,ty                                           "J 830 Patent                             :, 4 SO Commerc:e
  '1 l 52 Rec:overy of Defaulted                              L·ab,hl)'                 '1 368 Asbestos Persona,                                               :, 8 3'> Patent . Abbreviated             "J 460 Deportation
            Stu dent l oans                      '1     340 Manne                                  lnJUJy Product                                                          1\je"" Drug Application       '.'J 4 70 Racketeer Influenced and
            (l..xc:ludes Veterans)               ::-J   34, \.1arne ProdJct                       l 1ab1hl)'                                                   '1 840 I rademark                                   Corrupt Organ,zations

0 '.'J 1S 3 Recovery of< herpayment
            of Veteran ·s Benefits
  ~ ;60 Sto,kholders· Su,ts
                                                 .'1
                                                 ::-J
                                                              Liab1ltty
                                                        350 Motor Veh,cle
                                                        155 Motor Vehicle               ,
                                                                                            PERSO"-AL PROPF:RTY
                                                                                        '.'J 370 Other Fraud
                                                                                             371 Truth m l.end,ng
                                                                                                                                       LAB•K
                                                                                                                        :, 710 Fatr Labor <.tandards
                                                                                                                                 Act
                                                                                                                                                                    SOCIAi SECURITY
                                                                                                                                                               :'l 86; H!A ( ; 19Sfl)
                                                                                                                                                               '1 862 B:ack Lung(923)
                                                                                                                                                                                                         "J 480 ( onsumer Cred,t
                                                                                                                                                                                                         '.'J 48'> I elephone ( onsumer
                                                                                                                                                                                                                   Protect,on Act
1 Cl I 90 Other ( ontrac t                                   Product I ,abtl,l)'        '.'J 380 Other Persona:         '.'J 720 I abor,'Management            '.'J 863 [)l\V('[)JV, W (405{g)J          "J 490 Cable,'',at TV
LP     195 ( ontract Product L1ab1 ht)'
       196 Franchise
                                                 '.7    360 Other Persona;
                                                             ln1ury
                                                                                        ,         Property Damage
                                                                                             l 85 Property Damage
                                                                                                                                Relations.
                                                                                                                        '.7 740 Railway Labor Act
                                                                                                                                                               '1 864 SSID Tttle XVI
                                                                                                                                                               :'l 865 R~I t40S(g))
                                                                                                                                                                                                         1 850 SeC'urtt1es/Commod1ties,
                                                                                                                                                                                                                    Fxchange
                                                 :,     362 Persona: lnJury •                     Product l iab1hty     :, 75; f am1ly and Med,ca:                                                       :'l    890 Other '>tatutory Act10ns
                                                             Medical 'vialoracttce                                               Leave Act                                                               ::-J   891 Agnmltural Acts
 I               RF,U.        PROPll:kTY                  ClVILRIG=                   PRISONER PE'IJ.l'IONS             '1 790 Other Labor I 1t,gat10n              FEn'RRAL TAX SUITS                   :'l    893 l nv,ronmental Matters
  ::-J   2 i O I ,and Condemnat,on               "J     440 Other Cn,11 Rights          Habeas Corpus,                  '.1 791 F mployee Ret semen!           :, 8 70 I axes (l; S P:amt1ff             '.'J895 freedom of lnformatJon
  "J    220 foreclosure                          "J     441 Vot,ng                 '1 46 3 A hen Detainee                       Income Secunty Act                       or Defendant)                            Act
  '1    230 Rent Lease & Fiectment               :,     442 l:mployment            :, 5 l O Mot,ons to Varnte                                                  ::-J 871 IR'> Th,rd Party                 :'l 896 Arb1trat10n
  '.1   240 Torts to Land                        :,     44 l Housing:                        ~entence                                                                    26 I.SC '.'609                  '1 899 Admin,strat,ve Procedure
  '.7   24 S Tort Product L1ab,:1ty                          Ac:commodat1ons       '.1 5 30 Genera:                                                                                                              ActRe"e"' or Appeal of
  :'."1 290 AH Other Real Proper!)'              '1     44 S Amer w•1)1Sabil,1Ies '.'J 5 3'> Death Penalty                       IMMIGRATION                                                                     Agency Dec.,s,on
                                                             Fmployment                 Other                           '1 462 Naturallzat10n App!,cat10n                                                "J 950 ( onst1tu11onaltty of
                                                 :"'J   446 Amer w11)1sab,l1t1es . :, S40 Mandam us & Other             '1 46 5 Other lmm1gra1,on                                                                State Statutes
                                                             Other                 '.'J 550C,v,1 Rights                         Actions
                                                 '1     448 E.due atton
                                                                                        ,
                                                                                   "J 5 ~S Pnson Conc1Jt1on
                                                                                        S60 C Ml Detamee ·
                                                                                             Cond1ttons of

I),      I    ORIGl'.'i          /Place an X ,n One Box OnlvJ
                                                                                             Confinement



 }9             Ongmal
                Proceedmg
                                      :7 2   Removed from
                                             State Court
                                                                              :7 3     Remanded from
                                                                                       Appellate Court
                                                                                                                74      Remstated or
                                                                                                                        Reopened
                                                                                                                                             :7 5 Tran~ferred from
                                                                                                                                                    Another D1,tnct
                                                                                                                                                                                     :7 6   Mult1d1stnct
                                                                                                                                                                                            I mgallon •
                                                                                                                                                                                                                       78   Mult1d1stnct
                                                                                                                                                                                                                            L1t1gatwn -
                                                                                                                                                    /spec ,jyJ                              Transter                        Dtrect hie
                                                         Cite the      l; S C1v1l Statute under which 1 9u are filu!B_(Do not cite Jurisdictional statutes unless diversity)
                                                          § 21 D of the Exchange Act. 15                  u SC      § 7tlu-4(f)
  VI. CAL SE OF ACTION                                   Rnefdescnpt1on ofcause
                                                         Breach of F1duc1ary Duties Waste of Corporate Assets UnJust E nncnrnent. and Vio1at1ons of Sections 10(bl and §2' D of the Secunt1es be

  VII. REQUESTED IN                                      :7     cm.CK IF TH15 IS A CLASS ACTION                            DEMAND$                                            CHECK         Yr Sonly    1f d
       COMPLAINT:                                               L'NDFR Rl 1 E 23, FR Cv P                                      - - - - - - - - - - Jl:RY DEMAND:
  VIII. RELATED CASE(S)
                                                              f See   znstructlons)
                   IFANY
  DATE
  11/12/2019
  FOR O.FFK E LSE O"iL Y

         lliCIIPT         #                  AMOlrNT                                           APPL YNGIT'P                            ----                                      .   -------MAG JlTlGF
                                                 t:NITED
                             Case 2:19-cv-05314-CMR      ST ATES DISTRICT
                                                       Document    1 FiledCOt:RT
                                                                            11/12/19 Page 92 of 93
                                                         POR THE EAST.ER""l DISTRICT OP PENNSYLVANIA

                                                                             DESIGNATION f'OR'\,1
                                                                                                                                     19                    5314
                       (to he used b} counsel or pro se plazntzff to znd,cate the cateKOI'} of the case for the purpose of assz~ment to the approprzate calendar)

 Addre% of Plaintiff:                                       1700 Fort Washington Ave., Maple Glen, PA 19002

 Address of Defendant: _               _   _     955 Chesterbrook Boulevard, Suite 110 Chesterbrook, PA 19087

 Place of Accident, Incident or Transact10n                                                     Chesterbrook, Pennsylvania

                                               ----
 RELATEDCASE,IF                                                                                               ~
 Case \;umber-                     2: 18-cv-5482                    Judge    Hon~ab~e Cynt~ia ~- Rufe                           ate Termmated

 C1v1l cases are deeme related v.hen Ye.s 1s answered to any of the followmg questions

        ls this case related top erty mcluded man ear her numbered smt pend!ng.or withm one year
        prev10usly termmated action 1      ogrr_ _______ ..               ··
                                                                                                       --                         Yes
                                                                                                                                        •
 2      Does this case mvolve the same issue of fact or gro'-¾ out of the same transaction as a pnor sun
        pendmg or w1thm one year prev10usl) termmated action m this court?
                                                                                                                                  Yes[{]                   No   •
        Does this case mvolve the vahd1ty or infnngement of a patent alread) m smt or any earlier                                 YesD                     No[{]
        numbered case pendmg or w1thm one year prev10usly termmated act10n ofth1s court?

 4      ls this case a second or successive habeas c
        case filed by the same md1v1duaP
                                                                 s, social secunty appeal, or pro se c1v1l nghts                  Yes D                    No    I✓   I
 I certify that, to my knov.ledge, the w1thm cas            0    bl   D ;, not     related to    y case "ow peodmg or w,thm ooe ,~, pre~oo,\y tennm,ted actmn m



                                                                                                1~
 this com1 except as noted above

 DAIF
              11/12/2019
                                                                     - - •Auo,-,y"'      l=,                                                 AUom:~:~~/ appluoble;


 CIVIL: (Place a, in one category only)

 A.             Federal Question Cases:

 D1            Indemmty Contract, Manne Contract, and All Ot
• 2
•,
               FELA
               Jones Act-Personal lnJury                                             TH1s cAse 1s RELATED To:                         /   8cv !i'C/ y;L
•       4      Antitrust

8 !·           Patent
                                                                                                            10.
                                                                                                                                                                                I
               Labor-Management Relations                                            CIVIL ACTION
•              C1v1l Rights
               Habeas Corpus
                                                                                     CRIMINAL NO. ,                                          531~
               Securities Act(s) Cases
               Social Secunty Review Cases
               All other Federal Quest10n Cases
               (Plea•e spec,f;-J                S1Q9kholders· Suit
                                                                                     ASSIGNED TO:                M                   ~


       \
      ·-==.   1     Michael J. Hynes
                                                             ,
                                                     (Theeffe""''"" - - - - --- - ---- -
                                                                counsel of record or pro ,e plamuff, do hereby certify

      ✓         ursuant to Local C1v1I Rule 53 2, § 3(c) (2), that to the be&t of my knowledge and belief, the damages recoverable m thts civil action case
                xceed the sum of $150,000 00 exclusive ofmterest and costs

               Relief other than monetary damages ts sought


DAil,       11/12/2019                                          ~ts'!!li::-4                                                                       NOV 12 2019
                                                                                                                                                   62702
                                                                                                                                            Attorne}· ID   #   f,f appbcable)
NOJF. A tnal de no,o ½1!1 be a tnal by JUI) only 1fthere has been comphance with t RC p 38

Civ 609 ,;, JOIRJ
                         Case 2:19-cv-05314-CMR Document 1 Filed 11/12/19 Page 93 of 93


                           c,, \\\VIN       THE UNITED STATES DISTRICT COURT
                                      FOR TIIE EASTERN. DISTRICT OF PE~NSYLVA.~IA
                                     CASE MANAGEMENT TRACK DESIGNATIO~ :FOR.\,f

 Lisa McKernan, Denvat1vely on Behalf of Trevena, Inc.                                    CIVIL ACTION

                                        V.
Maxme Gowen, David Soergel, Came L. Bourdow, Leon O Moulder, Jr,                             19           53Jl~
Michael R Dougherty, Juhe H. McHugh, Jake R. Nunn, Anne M. Ph1lhps,
                                                                                          NO.
Barbara Yanni, Adam M Koppel, and Nommal Defendant Trevena, Inc
              In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
              plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
              filing the complaint and serve a copy on all defendants. (See§ 1:03 of the plan set forth on the reverse
              side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
              designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
              the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
              to which that defendant believes the case should be assigned.

              SELECT ONE O:F THE FOLLOWI~G CASE MANAGEMENT TRACKS:

              (a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                            ( )

              (b) Social Security- Cases requesting review of a decision of the Secretary of Health
                  and Human Services denying plaintiff Social Security Benefits.                                 ( )

              (c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2.     ( )

              (d) Asbestos - Cases involving claims for personal injury or property damage from
                  exposure to asbestos.                                                                          ( )

              (e) Special Management - Cases that do not fall into tracks (a) through (d) that are
                  commonly referred to as complex and that need special or intense management by                ~
                  the court. (See reverse side of this form for a detailed explanation of special
                  management cases.)

              (f) Standard Management - Cases that do not fall into any one of the other tracks.                  ( )


               11/12/2019                           Michael J. Hynes                  Plaintiff
              Date                                   Attorney-at-law                  Attorney for
                (484) 875-3116                      (914) 752-3041                     mhynes@hh-lawfirm.com

              Telephone                                  FAX ~umber                   E-Mail Address


              (Ch,. 660) 10/02




                                                                                                     NO~ 17. 20\9
